Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 1 of 163 PageID #: 4912




                   EXHIBIT 6
                      Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 2 of 163 PageID #: 4913

                                                       FIRST SUPPLEMENTAL APPENDIX 1
                                                   Claim Chart for U.S. Patent No. 6,922,728

           Claim Term                                                          Accused Instrumentality

1. An internet network connecting     The Accused Instrumentalities provide an internet network connecting and roaming system. The preamble of
and roaming system providing          this claim is not limiting, and the body of the claim defines the complete invention. However, should the
internet communication service to     preamble be construed to be limiting, KAIFI contends that Defendants’ Accused Instrumentalities would
a data communication terminal of      satisfy the preamble because the Accused Instrumentalities provide an internet network connecting and
a user moving indoors or outdoors,    roaming system providing internet communication service to a data communication terminal of a user moving
using an outdoor wireless internet    indoors or outdoors, using an outdoor wireless internet network including an antenna, a router and a location
network including an antenna, a       register, and an indoor network including an indoor gateway connectable with an internet networks, as
router and a location register, and   described in more detail below with regard to the body of this claim.
an indoor network including an        As a representative example of T-Mobile’s infringement, this chart maps the Accused Instrumentality for
indoor gateway connectable with       implementing T-Mobile’s Wi-Fi Calling system and service. Based on public information, all other Accused
an internet network, the system       Instrumentalities operate in identical fashion in relevant part.
comprising:
                                      T-Mobile’s system enables “Wi-Fi Calling” which allows a user to make and receive calls and texts over a
                                      Wi-Fi connection.1




                                      T-Mobile’s Wi-Fi Calling enables seamless switching or hand-off between its cellular (LTE) network and a
                                      Wi-Fi network.2
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 3 of 163 PageID #: 4914




           Wi-Fi Calling enables Defendants’ mobile and internet subscribers to “[e]xtend coverage in areas where no
           cellular network reaches.”3
           This a function of the LTE/EPC Network established by T-Mobile.4




           As another example, “You are connected to the LTE/EPC network and move indoors, into your house. There
           you have a fixed broadband connection connected to a WiFi-capable home router. Depending on preferences,
           the device may in this situation switch access from LTE to WiFi.”5
                  Think of this as a use case: you carry a device that can access, among other technologies, LTE
                  and WiFi. You are connected to the LTE/EPC network and move indoors, into your house.
                  There you have a fixed broadband connection connected to a WiFi-capable home router.
                  Depending on preferences, the device may in this situation switch access from LTE to WiFi.
                  The EPS network then includes features to maintain the sessions also during this handover
                  between two quite different access technologies.6

           T-Mobile provides, directs, controls, and manages the foregoing instrumentalities.
                  These T&Cs are an agreement between you an us, T-Mobile USA, Inc., and our controlled
                  subsidiaries, assignees, and agents.

                  Any equipment for which we provide Service or which we provide to you to be used with our
                  Service, such as a phone, handset, tablet, SIM card, or accessory (collectively, a “Device”);

                                                                                                                       2
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 4 of 163 PageID #: 4915

                 ...

                 Our wireless network is a shared resource, which we manage for the benefit of all of our
                 customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                 Certain activities and uses of our Services and your Device are permitted and others are not. If
                 you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                 rely on your agreement, that you intend it to be activated on our Service and will not resell or
                 modify the Device, or assist anyone doing so.

                 Unless explicitly permitted by your Rate Plan or Data Plan, you are not permitted to use your
                 Device or the Services in a way that we determine:

                          Compromises network security or capacity, degrades network performance, uses
                           malicious software or “malware”, hinders other customers’ access to the network, or
                           otherwise adversely impacts network service levels or legitimate data flows;

                          Uses applications which automatically consume unreasonable amounts of available
                           network capacity;

                          Uses applications which are designed for unattended use, automatic data feeds,
                           automated machine-to-machine connections, or applications that are used in a way that
                           degrades network capacity or functionality;

                          Misuses the Service, including "spamming" or sending abusive, unsolicited, or other
                           mass automated communications;

                          Accesses the accounts of others without authority;

                          Results in more than 50% of your voice and/or data usage being Off-Net (i.e., connected
                           to another provider’s network) for any 2 billing cycles within any 12-month period;

                          Results in unusually high usage (specifically, more 50GB (updated periodically) in a
                           month) and the majority of your data usage being Smartphone Mobile HotSpot
                           (tethering) usage for any 3 billing cycles within any 6-month period;

                          Resells the Service, either alone or as part of any other good or service;7




                                                                                                                     3
                   Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 5 of 163 PageID #: 4916

                                   Additionally and/or in the alternative, T-Mobile’s system/service also includes configurations providing
                                   voice/data communications network connecting and roaming for streaming and browsing apps, including via
                                   T-Mobile and third-party apps.
                                   For example, T-Mobile also provides roaming of voice/data signals, such as media streaming through Binge
                                   On, which enables on demand streaming on T-Mobile Wireless, with “seamless” switching between
                                   networks.8
                                   Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.9
                                   The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
                                   IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).10
                                   It is anticipated that discovery will provide further details of the manner of infringement of the Accused
                                   Instrumentalities.
                                   Upon information and belief, KAIFI contends that these infringement contentions are equally applicable to all
                                   examples, aspects, applications, configurations, embodiments, and instances of T-Mobile’s voice/data
                                   communications network connecting and roaming system and service, including but not limited to T-
                                   Mobile’s Wi-Fi Calling and IP multimedia services. For example, these contentions are equally applicable to
                                   T-Mobile’s Wi-Fi Calling as they are to T-Home Internet (including its LTE and 5G networks), T-Mobile
                                   Wi-Fi Services (including Wi-Fi hotspots), T-Vision, Binge On, Music Freedom, and any and all “over the
                                   top” media streaming services and IP Multimedia Subsystem services.

a data communication terminal      The Accused Instrumentalities provide a data communication terminal that includes an indoor wireless
that includes an indoor wireless   connection module and stores registered indoor system ID information, so that the data communication
connection module and stores       terminal may be connected with the indoor network if the registered indoor system ID information is received
registered indoor system ID        and by connecting with the outdoor wireless internet network if the registered indoor system ID information
information, so that the data      is not received.
communication terminal may be      For example, T-Mobile’s Wi-Fi Calling system and service comprise a data communication terminal, a phone
connected with the indoor          that supports Wi-Fi Calling.11
network if the registered indoor
system ID information is
received and by connecting with
the outdoor wireless internet
network if the registered indoor
system ID information is not       Defendants sell data communication terminals, e.g., mobile devices such as smartphones, tablets, personal
received;                          computing devices, and other personal electronic devices that support both cellular and Wi-Fi calling and
                                   texting, internet network connectivity, and roaming.12



                                                                                                                                                   4
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 6 of 163 PageID #: 4917




           An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi Calling.”13




           This device includes an “indoor” wireless connection module and stores registered indoor system ID
           information.14


                                                                                                                         5
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 7 of 163 PageID #: 4918




           The Apple iPhone XR wireless data communication terminal includes a Wi-Fi modem indoor wireless
           connection module.15




                                                                                                             6
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 8 of 163 PageID #: 4919




                                                                                    7
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 9 of 163 PageID #: 4920




           For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
           networks to auto-join.”16




           The Apple iPhone stores this information so that it may be connected with the indoor network if the
           registered indoor system ID information is received and by connecting with the outdoor wireless internet
           network if the registered indoor system ID information is not received.17
                                                                                                                      8
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 10 of 163 PageID #: 4921




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 System on Chip (“SoC”).18




                                                                                                               9
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 11 of 163 PageID #: 4922




            The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.19




                                                                                                 10
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 12 of 163 PageID #: 4923




            The data communication terminals store registered indoor system ID information, such as a Wi-Fi network
            SSID.20 The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi
            network, if the registered indoor system ID information is received.21 For example, “[a]pps can set a
            combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
            connection to a network that matches the set params.”22
            If the registered indoor system ID information is not received, the terminal connects with the outdoor wireless
            internet network, such as T-Mobile’s cellular telephony system and service. For example, “[t]he primary
                                                                                                                          11
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 13 of 163 PageID #: 4924

            responsibilities of this class are to: . . . Attempt to ‘fail over’ to another network when connectivity to a
            network is lost.”23 “The platform will ultimately decide on which network the device connects to.”24
            T-Mobile sells data communication terminals that support both cellular and Wi-Fi calling, including but not
            limited to:25
                   Alcatel Go Flip 3; Joy Tab; Joy Tab Kids;

                   Apple iPhone 12 Pro; iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11 Pro Max;
                     iPhone XR; iPad Air; iPad 8th gen; iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen;
                     iPad 7th gen; iPad Air 3rd gen; iPad mini;

                   Motorola razr 5G; moto e;

                   OnePlus 8T+ 5G; 8 5G;

                   Samsung Galaxy S20 FE 5G; Note20 Ultra 5G; Z Fold2 5G; Note20 5G; A71 5G; A51 5G; S20
                      Ultra 5G; Z Flip 5G; A21; A11; A10e; S20 5G; S20+ 5G; Galaxy Tab S7 5G; Galaxy Tab
                      S7+ 5G; Galaxy Tab A 8.4; and

                   T-Mobile REVVL 5G; REVVL 4+; REVVL 4.

            It is anticipated that discovery will provide further details regarding data communication terminals used, sold,
            offered, and/or provided by T-Mobile, including any alternative configurations and any corresponding
            structures in the Accused Instrumentalities.
            Each data communication terminal referenced herein is believed to comprise a structure and operates in a
            fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor wireless
            connection module,” “indoor system ID information,” “indoor network, or “outdoor wireless internet
            network,” Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these
            features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data
            communications network connecting and roaming system and service comprising substantially the same
            function (e.g., providing networks, network connections, and network information of a type found in and/or
            associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with
            shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor” networks),
            to achieve substantially the same result (e.g., seamless connectivity, better communication quality with a
            lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused
            Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
            equivalents.
                                                                                                                            12
                  Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 14 of 163 PageID #: 4925

an indoor gateway that includes   The Accused Instrumentalities provide an indoor gateway that includes an indoor wireless connection module
an indoor wireless connection     therein, broadcasts the indoor system ID information, makes wireless communications with the data
module therein, broadcasts the    communication terminal through the indoor wireless connection module, and is connected with the internet
indoor system ID information,     network via a wire.
makes wireless communications     As one example, the Accused Instrumentality comprises an indoor gateway.
with the data communication
terminal through the indoor       As one example, an indoor gateway is a wireless access point or node for connecting to a LAN and the
wireless connection module, and   internet with a wire, such as a home or business gateway, router, “hotspot,” mesh-network node, or ad hoc
is connected with the internet    network node. A Wi-Fi access point broadcasts indoor system ID information (e.g., network SSID), and
network via a wire;               makes wireless communications with the data communication terminal through the indoor wireless
                                  connection module.26




                                  The Wi-Fi Calling system and service can be used with “any available Wi-Fi connection.”27
                                  For example, Defendants provide a Wi-Fi Gateway and access to a network of nationwide Wi-Fi hotspots.28




                                  Furthermore, T-Mobile’s Home Internet “is designed for use in your house and should be perminantely
                                  placed in the best possible location to pick up the LTE signal.”29

                                  T-Mobile provides an indoor gateway, e.g., LTE Wi-Fi Gateway (TM-RTL0102), and Wi-Fi CellSpot Router
                                  (T-Mobile AC-1900), to its customers.30 Furthermore, T-Mobile’s indoor gateways may be connected to the
                                  internet via a wire, see, e.g., T-Mobile’s CellSpot “[r]equires a wired high-speed internet connection” and
                                  “[o]n the back the CellSpot has … one Gigabit WAN port (to connect to an Internet source, such as a
                                  broadband modem)”31



                                                                                                                                              13
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 15 of 163 PageID #: 4926




            T-Mobile provides Wi-Fi hotspots (for internet).32
            T-Mobile provides Wi-Fi hotspots through Boingo Wireless (“Boingo”), “the Wi-Fi industry’s leading
            nationwide provider of software and services.”
                   With the new agreement, T-Mobile Hotspot and postpaid mobile broadband subscribers will
                   now have Wi-Fi access at no additional charge at 53 Boingo airport locations in the United States
                   and Canada, including major airports in the New York and Chicago metropolitan areas. The
                   expanded agreement also includes the Washington State Ferries in the Seattle area.

                   Similarly, Boingo subscribers will have continued Wi-Fi access at T-Mobile Hotspot airport
                   locations and expanded access at T-Mobile HotSpot airline club and hotel locations, including
                   the airline clubs of American Airlines, United Airlines, US Airways and Delta Airlines and
                   Hyatt hotels.

                   “Expanding our agreement with T-Mobile USA reinforces our commitment to delivering
                   customers seamless Wi-Fi access to a larger, collective footprint,” said Colby Goff, senior vice
                   president of strategy for Boingo Wireless. “We pride ourselves in listening to our customers and
                   giving them access to Wi-Fi when and where they need it. Boingo users can now enjoy
                   connectivity at airport lounges – a top request – and we welcome T-Mobile subscribers to our
                   airport and ferry networks.”33

            T-Mobile also provides Wi-Fi hotspot devices, including but not limited to: T9 Mobile Hotspot and Linkzone
            2.34
            T-Mobile provides Home Internet and Wi-Fi Services:35




                   T-Mobile and Sprint are now part of the same family. While T-Mobile is working to build a
                   combined network, the Sprint network continues to operate. Sprint customers’ traffic may be
                   carried in some areas by the T-Mobile network (e.g. where T-Mobile's network is available and
                                                                                                                       14
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 16 of 163 PageID #: 4927

                  Sprint’s is not). These Sprint customers will continue to experience the network management
                  practices disclosed on Sprint’s Open Internet page, but while on the T-Mobile network can
                  expect to experience the speeds and data prioritization disclosed on this page.

                  ...

                  Broadband Internet Access Services are subject to the T-Mobile Terms and Conditions at
                  https://www.t-mobile.com/responsibility/legal/terms-and-conditions. Specific information
                  about our Broadband Internet Access Services can be found under the heading "Using Our
                  Network" Certain uses of our network are also prohibited as described in our Terms and
                  Conditions under the heading "Examples of Permitted and Prohibited Uses of the Services and
                  Your Device." E-Rate and other government or enterprise customers' use of T-Mobile's
                  Broadband Internet Access Services may also be governed by an applicable government contract
                  or Major Account Agreement.36

                  Our wireless network is a shared resource, which we manage for the benefit of all of our
                  customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                  Certain activities and uses of our Services and your Device are permitted and others are not. If
                  you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                  rely on your agreement, that you intend it to be activated on our Service and will not resell or
                  modify the Device, or assist anyone doing so. Here are examples of permitted and prohibited
                  uses.

                  Permitted uses include:

                           Voice calls;

                           Web browsing;

                           Messaging;

                           Email;

                           Streaming music;

                           Uploading and downloading applications and content to and from the Internet or third
                            party stores;

                           Using applications and content without excessively contributing to network congestion;
                                                                                                                     15
                   Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 17 of 163 PageID #: 4928

                                                  and

                                                 Tethering your Device to other non-harmful devices pursuant to the terms and conditions
                                                  and allotments of your Data Plan.37

                                   It is anticipated that discovery will provide further details regarding indoor gateways used, sold, offered,
                                   and/or provided by T-Mobile, including commercial gateway hardware, alternative configurations, and any
                                   corresponding structures in the Accused Instrumentalities.
                                   Each indoor gateway referenced herein is believed to comprise a structure and operates in a fashion that is the
                                   same or substantially similar.
                                   To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
                                   gateway,” “indoor wireless connection module,” or “indoor system ID information,” Defendants’ Accused
                                   Instrumentalities provide a substantial equivalent that differs from these features in only insubstantial ways.
                                   Defendants’ Accused Instrumentalities provide a voice/data communications network connecting and
                                   roaming system and service comprising substantially the same function (e.g., providing networks, network
                                   connections, and network information of a type found in and/or associated with the “indoors” or “outdoors”
                                   of homes or businesses), in substantially the same way (e.g., with shorter ranges and distances for “indoor”
                                   networks, and longer ranges and distances for “outdoor” networks), to achieve substantially the same result
                                   (e.g., seamless connectivity, better communication quality with a lower cost) as the invention claimed by the
                                   ʼ728 Patent. Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe these claim
                                   terms, they still infringe under the doctrine of equivalents.

a location register that stores    The Accused Instrumentalities provide a location register that stores location information of the data
location information of the data   communication terminal received through the indoor network or outdoor wireless internet network.
communication terminal             The Accused Instrumentality comprises a location register that stores location information of the data
received through the indoor        communication terminal received through the indoor network or outdoor wireless internet network.
network or outdoor wireless
internet network; and              For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.38 This constitutes
                                   an outdoor wireless network.
                                   For example, the indoor network is the wireless network created by the home or business gateway, router,
                                   “hotspot,” mesh-network node, or ad hoc network node.39
                                   The location register can be distributed across components in the system. For example, the information can
                                   be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
                                   as, but not limited to the PDN-GW. The location register is the location that stores location information of
                                   the data communication terminal. The location information in T-Mobile’s system includes at least the user
                                   equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
                                   about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
                                                                                                                                                     16
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 18 of 163 PageID #: 4929

            the indoor network, the information provided to and collected by the user equipment when it previously
            accessed part of T-Mobile outdoor network or when it attempts to do so.
            Below are the outdoor networks T-Mobile currently operates:




            Below is an example of how Wi-Fi calling is implemented in standards documents. KAIFI believes that the
            T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code. The 4G LTE Network uses the 3GPP Evolved Packet Core (“EPC”)
            and Evolved UMTS Terrestrial Radio Access Network (“E-UTRAN”). The EPC/E-UTRAN architecture is
            designed to allow interworking between different access technologies and, in particular LTE and Wi-Fi. In
            this network architecture, an entity called the Home Subscriber Server (“HSS”) acts as a common database
            for all subscriber data.40

                                                                                                                     17
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 19 of 163 PageID #: 4930

            The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
            contains user profiles, performs authentication and authorization of the user, and can provide information
            about the physical location of user.”41
            Within the EPC, the HSS connects via SWx interface to a logical node called the 3GPP Authentication,
            Authorization, and Accounting (“AAA”) Server, which enables other logical entities within the EPC to access
            the set of subscriber data stored in the HSS.42
            The 3GPP standard illustrates this.43




            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.44
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the Packet Data Network Gateway (“PDN GW”) over the S6b interface; the Evolved Packet Data
                                                                                                                         18
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 20 of 163 PageID #: 4931

            Gateway (“ePDG”) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa interface;
            and Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication terminal
            updates the network about its location on a regular basis, such that the UE can access the network to make or
            receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor).45
            The Gateway Mobile Location Center (“GMLC”) is the first node an external location application accesses in
            a mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.46 There may be more than one GMLC.
            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.47

                                                                      HSS


                                              Subscription            Location
                                              information             information


                                     Sh


                                          D                  Gr/S6d                              S6a
                                                   C                                       Cx
                                AS
                                                                              Gc
                                                                                                       MME


                                 MSC Server     GMSC Server           SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for Evolved Packet System (“EPS”) 3GPP access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”48
            As another example, the HSS stores the “subscribed QoS profile.”49
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.50
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.51
            An APN is the label for the Wi-Fi access point.52


                                                                                                                            19
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 21 of 163 PageID #: 4932

            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).53 T-Mobile uses that information, as well as other
            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.54
            As another example, various forms of location information are provided by the Accused Instrumentalities,
            including but not limited to Cell Identification (“CID”) and Time Difference of Arrival (“TDOA”). Such
            location information is utilized in relation with various aspects of the Accused Instrumentalities, including but
            not limited to an Enhanced Serving Mobile Location Center (“E-SMLC”), Mobility Management Entity
            (“MME”), and Gateway Mobile Location Center (“GMLC”).55
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a Binding Cache Entry (“BCE”),
            flow binding information, and/or IP flow information.56
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a Local Mobility Anchor (“LMA”)
            and/or Home Agent (“HA”).57
            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.58 The
            5G network will include a structure that performs the identical function in relevant part. KAIFI believes that
            the T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code.
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).59
            It is anticipated that discovery will provide further details regarding location registers used, sold, offered,
            and/or provided by T-Mobile, including any alternative configurations and including in the alternative any
            corresponding structures in the data communication terminals.
            Each location register referenced herein is believed to comprise a structure and operates in a fashion that is
            the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise a “location
            register,” “indoor network” or “outdoor wireless internet network,” Defendants’ Accused Instrumentalities
            provide a substantial equivalent that differs from these features in only insubstantial ways. Defendants’
            Accused Instrumentalities provide a voice/data communications network connecting and roaming system and
            service comprising substantially the same function (e.g., providing networks, network connections, and
            network information of a type found in and/or associated with the “indoors” or “outdoors” of homes or
            businesses), in substantially the same way (e.g., with shorter ranges and distances for “indoor” networks, and
            longer ranges and distances for “outdoor” networks), to achieve substantially the same result (e.g., seamless
            connectivity, better communication quality with a lower cost) as the invention claimed by the ʼ728 Patent.
            The location register is the location that stores location information. The information stored by the T-Mobile
            system that allows the user equipment to determine to communicate over an indoor network, an outdoor
                                                                                                                              20
                  Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 22 of 163 PageID #: 4933

                                  network, and to switch between these networks, is insubstantially different from location information because
                                  it achieves substantially the same result (allowing the system to understand what networks are available), in
                                  substantially the same way (by information about the identity of the networks) to achieve substantially thes
                                  same result (seamless switching between the networks). Therefore, even if Defendants’ Accused
                                  Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
                                  equivalents.

a router that determines the      The Accused Instrumentalities provide a router that determines the location of the data communication
location of the data              terminal stored in the location register and provides roaming of voice/data signals provided to the user by
communication terminal stored     selecting one of the indoor and the outdoor networks in accordance with the determined location of the data
in the location register and      communication terminal.
provides roaming of voice/data    The Accused Instrumentality comprises a router that determines the location of the data communication
signals provided to the user by   terminal stored in the location register and provides roaming of voice/data signals provided to the user by
selecting one of the indoor and   selecting one of the indoor and the outdoor networks in accordance with the determined location of the data
the outdoor networks in           communication terminal.
accordance with the determined
location of the data              For example, the Accused Instrumentality “seamlessly” transitions the voice or data signal from the outdoor
communication terminal.           4G LTE cellular network to the Wi-Fi network to “[e]xtend[] coverage in areas where no cellular network
                                  reaches.”60 And “when the device is in range of a reliable Wi-Fi network, Wi-Fi calls and cellular calls are
                                  similar in quality. In fact, T-Mobile is the only major national carrier to offer HD Voice on Wi-Fi, and
                                  VoLTE for crystal clear HD Voice quality.”61 Furthermore, “T-Mobile is pioneering a seamless handover
                                  between our LTE network and any available Wi-Fi connection so calls don’t drop between the two.”62


                                  For example, Defendants’ 4G LTE Network includes a Packet Data Network Gateway, “PDN GW” or
                                  “P-GW.”63 The 5G network will include a structure that performs the identical function in relevant part. This
                                  is a router. The router interacts with information stored on the user equipment or information stored on the
                                  servers of third party proprietary applications to perform the claimed functions. For example, a policy on the
                                  user device may work in concert with the router to transition packets sent or received from the outdoor
                                  network to an indoor network or vice versa. In T-Mobile’s system, there is no requirement that a packet pass
                                  through the PDN-GW for the PDN-GW to be the claimed router. Below is an example of how Wi-Fi calling
                                  is implemented in standards documents. KAIFI believes that the T-Mobile system is functionally equivalent
                                  but the details of T-Mobile’s specific implementation are not public and require access to source code.




                                                                                                                                                 21
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 23 of 163 PageID #: 4934




            This is further illustrated by the 3GPP standards.64




                                                                                     22
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 24 of 163 PageID #: 4935




            The PDN GW is the point of interconnect between the EPC and external IP networks. IP traffic runs through
            the PDN GW. The PDN GW interfaces the 3GPP AAA Server to retrieve subscriber data stored in the HSS,
            including location information stored in the location register.65
            The PDN GW routes packets to and from the various packet data networks.66
            The PDN GW provides roaming for voice and data signals to the user by selecting the LTE (outdoor) network
            or Wi-Fi (indoor) network in accordance with the location of the data communication terminal.67




                                                                                                                    23
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 25 of 163 PageID #: 4936




                                                                                     24
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 26 of 163 PageID #: 4937




            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.68 The
            5G network will include a structure that performs the identical function in relevant part. KAIFI believes that
            the T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code.
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).69
            It is anticipated that discovery will provide further details regarding routers used, sold, offered, and/or
            provided by T-Mobile, including any alternative configurations and any corresponding structures in the
            Accused Instrumentalities.
            Each router referenced herein is believed to comprise a structure and operates in a fashion that is the same or
            substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise a “router,” “indoor
            network” or “outdoor network,” Defendants’ Accused Instrumentalities provide a substantial equivalent that
            differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a
            voice/data communications network connecting and roaming system and service comprising substantially the
            same function (e.g., providing networks, network connections, and network information of a type found in
            and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way
            (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor”
            networks), to achieve substantially the same result (e.g., seamless connectivity, better communication quality
            with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused


                                                                                                                              25
                     Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 27 of 163 PageID #: 4938

                                      Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
                                      equivalents.

2. The internet network connecting    The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to       claim 1, wherein the data communication terminal compares the received indoor system ID information with
claim 1, wherein the data             the stored indoor system ID information, and sets its own mode to one of an indoor communication mode and
communication terminal compares       an outdoor communication mode depending whether the received indoor system ID information is equal to
the received indoor system ID         the stored indoor system ID information.
information with the stored indoor    For example, the Accused Instrumentality comprises an internet network connecting and roaming system
system ID information, and sets its   according to claim 1, as discussed above, wherein the data communication terminal compares the received
own mode to one of an indoor          indoor system ID information with stored indoor system ID information. The data communication terminal
communication mode and an             in the Accused Instrumentalities sets its own mode to one of an indoor communication mode and an outdoor
outdoor communication mode            communication mode, depending on whether the received indoor system ID information is equal to the stored
depending whether the received        indoor system ID information.
indoor system ID information is
equal to the stored indoor system     Defendants sell data communication terminals, e.g., mobile devices such as smartphones, tablets, personal
ID information.                       computing devices, and other personal electronic devices that support both cellular and Wi-Fi calling and
                                      texting, internet network connectivity, and roaming.70




                                      An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi Calling.”71




                                                                                                                                                  26
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 28 of 163 PageID #: 4939




            This device includes an indoor wireless connection module, such as a Wi-Fi chip, and stores registered indoor
            system ID information.72




            This device compares received indoor system ID information with the stored indoor system ID information.

                                                                                                                        27
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 29 of 163 PageID #: 4940

            For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
            networks to auto-join.”73




            The device sets its own mode to one of an indoor communication mode and an outdoor communication mode
            depending whether the received indoor system ID information is equal to the stored indoor system ID
            information.74




                                                                                                                   28
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 30 of 163 PageID #: 4941




            For example, when the device is connected to Wi-Fi, the Wi-Fi Calling feature is enabled on the device, and a
            cellular connection is unavailable or poor, calls will be carried over Wi-Fi as indicated by a “Wi-Fi Calling
            icon.”75
            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC,76 which includes a Wi-Fi modem indoor wireless connection module.77
            The device stores registered indoor system ID information, such as a Wi-Fi network SSIDs.78
            This device compares received indoor system ID information with the stored indoor system ID information.
            For example, “[a]pps can set a combination of network matching params: SSID Pattern . . . AND/OR BSSID
            Pattern . . . to trigger connection to a network that matches the set params.”79
            The device sets its own mode to one of an indoor communication mode and an outdoor communication mode
            depending whether the received indoor system ID information is equal to the stored indoor system ID
            information. For example, “[t]he primary responsibilities of this class are to: . . . Attempt to ‘fail over’ to
            another network when connectivity to a network is lost.”80 “The platform will ultimately decide on which
            network the device connects to.”81
            It is anticipated that discovery will provide further details of these features, including alternative
            configurations and components, in the Accused Instrumentalities.
            Each data communication terminal referenced herein is believed to comprise a structure and operates in a
            fashion that is the same or substantially similar.


                                                                                                                          29
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 31 of 163 PageID #: 4942

                                     To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor system
                                     ID information,” “indoor communication mode,” or “outdoor communication mode,” Defendants’ Accused
                                     Instrumentalities provide a substantial equivalent that differs from these features in only insubstantial ways.
                                     Defendants’ Accused Instrumentalities provide a voice/data communications network connecting and
                                     roaming system and service comprising substantially the same function (e.g., providing networks, network
                                     connections, and network information of a type found in and/or associated with the “indoors” or “outdoors”
                                     of homes or businesses), in substantially the same way (e.g., with shorter ranges and distances for “indoor”
                                     networks, and longer ranges and distances for “outdoor” networks), to achieve substantially the same result
                                     (e.g., seamless connectivity, better communication quality with a lower cost) as the invention claimed by the
                                     ʼ728 Patent. Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe these claim
                                     terms, they still infringe under the doctrine of equivalents.
                                     See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4.

3. The internet network connecting   The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to      claim 1, wherein one or more items of the indoor system ID information are registered in the data
claim 1, wherein one or more         communication terminal.
items of the indoor system ID        For example, the Accused Instrumentality comprises an internet network connecting and roaming system
information are registered in the    according to claim 1, as discussed above, wherein one or more items of the indoor system ID information are
data communication terminal.         registered in the data communication terminal.
                                     Defendants sell data communication terminals, e.g., mobile devices such as smartphones, tablets, personal
                                     computing devices, and other personal electronic devices that support both cellular and Wi-Fi calling and
                                     texting, internet network connectivity, and roaming.82




                                                                                                                                                       30
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 32 of 163 PageID #: 4943

            An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi Calling.”83




            One or more items of the indoor system ID information are registered in the data communication terminal.84




                                                                                                                         31
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 33 of 163 PageID #: 4944

            For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
            networks to auto-join.”85




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC and 128 GB of internal memory storage.86 The device stores registered
            indoor system ID information, such as a Wi-Fi network SSIDs.87
            It is anticipated that discovery will provide further details of these features, including alternative
            configurations and components, in the Accused Instrumentalities.
            Each data communication terminal referenced herein is believed to comprise a structure and operates in a
            fashion that is the same or substantially similar.
            See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4.




                                                                                                                           32
                     Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 34 of 163 PageID #: 4945

4. The internet network connecting    The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to       claim 1, wherein the data communication terminal informs the location register that the terminal is located
claim 1, wherein the data             indoors by registering its location into the location register using a mobile IP if the registered indoor system
communication terminal informs        ID information is received, and the data communication terminal informs the location register that the
the location register that the        terminal is located outdoors by storing locational area information in the location register if the registered
terminal is located indoors by        indoor system ID information is not received.
registering its location into the     For example, the Accused Instrumentality comprises an internet network connecting and roaming system
location register using a mobile IP   according to claim 1, as discussed above, wherein the data communication terminal informs the location
if the registered indoor system ID    register that the terminal is located indoors by registering its location into the location register using a mobile
information is received, and the      IP if the registered indoor system ID information is received, and the data communication terminal informs
data communication terminal           the location register that the terminal is located outdoors by storing locational area information in the location
informs the location register that    register if the registered indoor system ID information is not received.
the terminal is located outdoors by
storing locational area information   Defendants sell data communication terminals, e.g., mobile devices such as smartphones, tablets, personal
in the location register if the       computing devices, and other personal electronic devices that support both cellular and Wi-Fi calling and
registered indoor system ID           texting, internet network connectivity, and roaming.88
information is not received.




                                      An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi Calling.”89




                                                                                                                                                         33
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 35 of 163 PageID #: 4946




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC.90




                                                                                                               34
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 36 of 163 PageID #: 4947




            When the data communication terminal is connected to a Wi-Fi connection, it The data communication
            terminal informs the location register that the terminal is located indoors by registering its location into the
            location register using a mobile IP if the registered indoor system ID information is received.
            When the data communication terminal is not connected to a Wi-Fi connection, itThe data communication
            terminal informs the location register that the terminal is located outdoors by registering its locational area
            information in the location register if the registered indoor system ID information is not received.
            For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.91 This constitutes
            an outdoor wireless network.
            The indoor network is the wireless network created by the home or business gateway, router, “hotspot,”
            mesh-network node, or ad hoc network node.92
            The location register can be distributed across components in the system. For example, the information can
            be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
            as, but not limited to the PDN-GW. The location register is the location that stores location information of
            the data communication terminal. The location information in T-Mobile’s system includes at least the user
            equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
            about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
            the indoor network, the information provided to and collected by the user equipment when it previously
            accessed part of T-Mobile outdoor network or when it attempts to do so.
            Below are the outdoor networks T-Mobile currently operates:


                                                                                                                               35
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 37 of 163 PageID #: 4948




            Below is an example of how Wi-Fi calling is implemented in standards documents. KAIFI believes that the
            T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code. The 4G LTE Network uses the 3GPP EPC (Evolved Packet Core)
            and E-UTRAN (Evolved UMTS Terrestrial Radio Access Network). The EPC/E-UTRAN architecture is
            designed to allow interworking between different access technologies and, in particular LTE and Wi-Fi. In
            this network architecture, the HSS (Home Subscriber Server) acts as a common database for all subscriber
            data.93
            The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
            contains user profiles, performs authentication and authorization of the user, and can provide information
            about the physical location of user.”94
            Within the EPC, the HSS connects over the SWx interface to the 3GPP AAA Server logical node, which
            enables other logical entities within the EPC to access the set of subscriber data stored in the HSS.95

                                                                                                                         36
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 38 of 163 PageID #: 4949

            The 3GPP standard illustrates this.96




            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.97
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the PDN-Gateway (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved
            Packet Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa
            interface; and Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication
            terminal updates the network about its location on a regular basis, such that the UE can access the network to
            make or receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor). 98



                                                                                                                             37
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 39 of 163 PageID #: 4950

            The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
            mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.99 There may be more than one GMLC.
            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.100

                                                                       HSS


                                               Subscription            Location
                                               information             information


                                     Sh


                                          D                   Gr/S6d                              S6a
                                                    C                                       Cx
                                AS
                                                                               Gc
                                                                                                        MME


                                 MSC Server     GMSC Server            SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”101
            As another example, the HSS stores the “subscribed QoS profile.”102
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.103
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.104
            An APN is the label for the Wi-Fi access point.105
            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).106 T-Mobile uses that information, as well as other
            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.107


                                                                                                                           38
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 40 of 163 PageID #: 4951

            As another example, various forms of location information are provided by the Accused Instrumentalities,
            including but not limited to CID (Cell Identification) and TDOA (Time Difference of Arrival). Such location
            information is utilized in relation with various aspects of the Accused Instrumentalities, including but not
            limited to an E-SMLC (Enhanced Serving Mobile Location Center), MME (Mobility Management Entity),
            and GMLC (Gateway Mobile Location Center).108 As yet another example, this information can be registered
            using Mobile IP.109
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
            flow binding information, and/or IP flow information.110
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
            and/or HA (Home Agent).111
            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.112 The
            5G network will include a structure that performs the identical function in relevant part. KAIFI believes that
            the T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code.
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).113
            It is anticipated that discovery will provide further details of these features, including alternative
            configurations and components, in the Accused Instrumentalities.
            Each data communication terminal and location register referenced herein is believed to comprise a structure
            and operates in a fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally meet these elements,
            Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these features in only
            insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data communications network
            connecting and roaming system and service comprising substantially the same function (e.g., providing
            networks, network connections, and network information of a type found in and/or associated with the
            “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with shorter ranges and
            distances for “indoor” networks, and longer ranges and distances for “outdoor” networks), to achieve
            substantially the same result (e.g., seamless connectivity, better communication quality with a lower cost) as
            the invention claimed by the ʼ728 Patent. The location register is the location that stores location
            information. The information stored by the T-Mobile system that allows the user equipment to determine to
            communicate over an indoor network, an outdoor network, and to switch between these networks, is
            insubstantially different from location information because it achieves substantially the same result (allowing
            the system to understand what network are available), in substantially the same way (by information about the
            identity of the networks) to achieve substantially the same result (seamless switching between the networks).

                                                                                                                             39
                     Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 41 of 163 PageID #: 4952

                                      Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still
                                      infringe under the doctrine of equivalents.
                                      See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                      and location register, supra page 16.

5. The internet network connecting    The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to       claim 4, wherein the data communication terminal switches its connection from the indoor network to the
claim 4, wherein the data             outdoor wireless internet network when it is registered into and authenticated by the location register that the
communication terminal switches       location of the terminal registered into the location register has been changed from the indoors to the outdoors
its connection from the indoor        while making a call, or switches its connection from the outdoor wireless internet network to the indoor
network to the outdoor wireless       network when it is registered into and authenticated by the location register that the location of the terminal
internet network when it is           has been changed from the outdoors to the indoors.
registered into and authenticated     The location register can be distributed across components in the system. For example, the information can
by the location register that the     be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
location of the terminal registered   as, but not limited to the PDN-GW. The location register is the location that stores location information of
into the location register has been   the data communication terminal. The location information in T-Mobile’s system includes at least the user
changed from the indoors to the       equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
outdoors while making a call, or      about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
switches its connection from the      the indoor network, the information provided to and collected by the user equipment when it previously
outdoor wireless internet network     accessed part of T-Mobile outdoor network or when it attempts to do so.
to the indoor network when it is
registered into and authenticated     Below is an example of how Wi-Fi calling is implemented in standards documents. KAIFI believes that the
by the location register that the     T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
location of the terminal has been     public and require access to source code. For example, the Accused Instrumentality provides a data
changed from the outdoors to the      communication terminal which switches its connection from the indoor Wi-Fi network to the outdoor 4G
indoors.                              LTE network, when the location register HSS and/or AAA of the 4G LTE EPC (Evolved Packet Core) and/or
                                      E-UTRAN (Evolved UMTS Terrestrial Radio Access Network) registers and authenticates that the registered
                                      location of the terminal has been changed.
                                      The HSS (Home Subscriber Server) “is the master user database that supports the IMS network entities that
                                      handle the calls/sessions. It contains user profiles, performs authentication and authorization of the user, and
                                      can provide information about the physical location of user.”114
                                      Within the EPC, the HSS connects via SWx interface to a logical 3GPP AAA server, which enables other
                                      logical entities within the EPC to access the set of subscriber data stored in the HSS.115
                                      As one example, Extensible Authentication Protocol (“EAP”) is used by a 3GPP AAA server as provided by
                                      the Accused Instrumentalities such that a data communication terminal is registered and authenticated by the
                                      location register.116 As another example, encrypted tunnels are established between a data communication

                                                                                                                                                         40
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 42 of 163 PageID #: 4953

            terminal and the EPC using IPsec, which creates a logical association between each terminal and the network,
            whereby the terminal is registered and authenticated by the location register.117
            The 3GPP standard illustrates this.118




            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.119
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the PDN GW (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved Packet
            Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa interface; and
            Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication terminal updates
            the network about its location on a regular basis, such that the UE can access the network to make or receive
            calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor).120
                                                                                                                        41
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 43 of 163 PageID #: 4954

            The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
            mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.121 There may be more than one GMLC.
            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.122

                                                                       HSS


                                               Subscription            Location
                                               information             information


                                     Sh


                                          D                   Gr/S6d                              S6a
                                                    C                                       Cx
                                AS
                                                                               Gc
                                                                                                        MME


                                 MSC Server     GMSC Server            SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”123
            As another example, the HSS stores the “subscribed QoS profile.”124
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.125
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.126
            An APN is the label for the Wi-Fi access point.127
            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).128 T-Mobile uses that information, as well as other
            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.129


                                                                                                                           42
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 44 of 163 PageID #: 4955

            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
            flow binding information, and/or IP flow information.130
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
            and/or HA (Home Agent).131
            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.132 The
            5G network will include a structure that performs the identical function in relevant part. KAIFI believes that
            the T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code.
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).133
            It is anticipated that discovery will provide further details of these features, including alternative
            configurations and components, in the Accused Instrumentalities.
            Each data communication terminal and location register referenced herein is believed to comprise a structure
            and operates in a fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally meet these elements,
            Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these features in only
            insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data communications network
            connecting and roaming system and service comprising substantially the same function (e.g., providing
            networks, network connections, and network information of a type found in and/or associated with the
            “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with shorter ranges and
            distances for “indoor” networks, and longer ranges and distances for “outdoor” networks), to achieve
            substantially the same result (e.g., seamless connectivity, better communication quality with a lower cost) as
            the invention claimed by the ʼ728 Patent. The location register is the location that stores location
            information. The information stored by the T-Mobile system that allows the user equipment to determine to
            communicate over an indoor network, an outdoor network, and to switch between these networks, is
            insubstantially different from location information because it achieves substantially the same result (allowing
            the system to understand what network are available), in substantially the same way (by information about the
            identity of the networks) to achieve substantially the same result (seamless switching between the networks).
            Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still
            infringe under the doctrine of equivalents.
            See also discussion of Claim 4, supra page 31; see also discussion of Claim 1, supra page 1, e.g., regarding
            the data communication terminal, supra page 4, and location register, supra page 16.




                                                                                                                             43
                     Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 45 of 163 PageID #: 4956

6. The internet network connecting    The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to       claim 1, wherein the location register is one of a home agent and a foreign agent.
claim 1, wherein the location         The location register can be distributed across components in the system. For example, the information can
register is one of a home agent and   be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
a foreign agent.                      as, but not limited to the PDN-GW. The location register is the location that stores location information of
                                      the data communication terminal. The location information in T-Mobile’s system includes at least the user
                                      equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
                                      about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
                                      the indoor network, the information provided to and collected by the user equipment when it previously
                                      accessed part of T-Mobile outdoor network or when it attempts to do so.
                                      Below is an example of how Wi-Fi calling is implemented in standards documents. KAIFI believes that the
                                      T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
                                      public and require access to source code. For example, tThe Accused Instrumentality provides a home agent
                                      such as the PDN GW (Packet Data Network Gateway). “The PDN is the anchor point (mobile IP home
                                      agent) for 3GPP/non3GPP mobility situations. It is responsible for IP address allocation to the UE.”134
                                      The Accused Instrumentalities also provide a foreign agent, defined as “a router on a visited network which
                                      provide[s] mobile IPv4 routing services to the UE while registered . . . .”135
                                      As explained above with regard to claim 1, the Accused Instrumentalities provide an indoor gateway.136 T-
                                      Mobile provides Home Networking / Home Wi-Fi systems and services, as well as equipment, to its
                                      customers.137 Additionally, the Accused Instrumentality can be used “anywhere [that the user has] a Wi-Fi
                                      connection.”138
                                      “T-Mobile's LTE Wi-Fi Gateway uses the award winning T-Mobile network for your home Internet
                                      connection over Wi-Fi or ethernet.”139
                                      Furthermore, the Accused Instrumentalities’ use of a 3GPP HSS and/or AAA Server, which interfaces with
                                      logical entities in the EPC (including the PDN GW, the ePDG, Trusted Non-3GPP IP Access Networks, and
                                      Untrusted Non-3GPP IP Access Networks), aids in the Mobile IP home agent / foreign agent instance.140 For
                                      example, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.141 A PDN
                                      Address is an IP address assigned to the UE, when the UE joins an LTE network.142 An APN is the label for
                                      the Wi-Fi access point.143
                                      Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
                                      flow binding information, and/or IP flow information.144
                                      Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
                                      and/or HA (Home Agent).145


                                                                                                                                                     44
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 46 of 163 PageID #: 4957

                                     Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.146 The
                                     5G network will include a structure that performs the identical function in relevant part. KAIFI believes that
                                     the T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
                                     public and require access to source code.
                                     The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
                                     IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).147
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     Each data connection terminal and location register referenced herein is believed to comprise a structure and
                                     operates in a fashion that is the same or substantially similar.
                                     See also discussion of Claim 1, supra page 1, e.g., regarding the location register, supra page 16.

7. The internet network connecting   The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to      claim 1, wherein the indoor gateway is one of a home gateway and an IAD.
claim 1, wherein the indoor          For example, as described above with regard to claim 1, the Accused Instrumentality provides numerous
gateway is one of a home gateway     indoor gateway selections for use as a home gateway in a house and/or for use as an integrated access device
and an IAD.                          (“IAD”) in a building.148
                                     “The home gateway is generally installed in a house, and the IAD is installed in a building.”149 It is
                                     anticipated that discovery will provide further details of these features, including alternative configurations
                                     and components, in the Accused Instrumentalities.
                                     Each indoor gateway referenced herein is believed to comprise a structure and operates in a fashion that is the
                                     same or substantially similar.
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     See also discussion of Claim 1, supra page 1, e.g., regarding the indoor gateway, supra page 13.

9. The internet network connecting   The Accused Instrumentalities provide an internet network connecting and roaming system according to
and roaming system according to      claim 1, wherein the indoor wireless connection module is a wireless LAN connection module.
claim 1, wherein the indoor          For example, as described above with regard to claim 1, the Accused Instrumentality provides numerous
wireless connection module is a      indoor gateway selections comprising an indoor wireless connection module that is a wireless LAN
wireless LAN connection module.      connection module.150 Indoor gateways listed above with regard to claim 1 comprise an indoor wireless
                                     connection module that is a wireless LAN (i.e., Wi-Fi) connection module (e.g., LTE Wi-Fi Gateway (TM-
                                     RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and T-9 Mobile Hotspot).151

                                                                                                                                                       45
                     Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 47 of 163 PageID #: 4958

                                    Additionally, as described above with regard to claim 1, the Accused Instrumentality provides numerous data
                                    communication terminals comprising a wireless LAN connection module. Data communication terminals
                                    listed above with regard to claim 1 comprise an indoor wireless connection module that is a wireless LAN
                                    (i.e., Wi-Fi) connection module (e.g., Alcatel Go Flip 3; Joy Tab; Joy Tab Kids; Apple iPhone 12 Pro;
                                    iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11 Pro Max; iPhone XR; iPad Air; iPad 8th gen;
                                    iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen; iPad 7th gen; iPad Air 3rd gen; iPad mini; Motorola
                                    razr 5G; moto e; OnePlus 8T+ 5G; 8 5G; Samsung Galaxy S20 FE 5G; Note20 Ultra 5G; Z Fold2 5G; Note20
                                    5G; A71 5G; A51 5G; S20 Ultra 5G; Z Flip 5G; A21; A11; A10e; S20 5G; S20+ 5G; Galaxy Tab S7 5G;
                                    Galaxy Tab S7+ 5G; Galaxy Tab A 8.4; and T-Mobile REVVL 5G; REVVL 4+; REVVL 4.).152
                                    It is anticipated that discovery will provide further details of these features, including alternative
                                    configurations and components, in the Accused Instrumentalities.
                                    Each data connection terminal and indoor gateway referenced herein is believed to comprise a structure and
                                    operates in a fashion that is the same or substantially similar.
                                    See also discussion of Claim 1, supra page 1, e.g., regarding the data connection terminal, supra page 4, and
                                    indoor gateway, supra page 13.

10. The internet network            The Accused Instrumentalities provide an internet network connecting and roaming system according to
connecting and roaming system       claim 9, wherein the indoor gateway is an internet communication equipment connected with either a wired
according to claim 9, wherein the   or wireless LAN.
indoor gateway is an internet       For example, as described above with regard to claim 1, the Accused Instrumentality provides numerous
communication equipment             indoor gateways which are internet communication equipment connected with either wired or wireless LAN.
connected with either a wired or    Indoor gateways listed above with regard to claim 1 are internet communication equipment (i.e., capable of
wireless LAN.                       supporting communication of data, voice, and the like at short range), and are connected with either a wired
                                    or wireless LAN (e.g., LTE Wi-Fi Gateway (TM-RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and T9
                                    Mobile Hotspot).153
                                    It is anticipated that discovery will provide further details of these features, including alternative
                                    configurations and components, in the Accused Instrumentalities.
                                    Each indoor gateway referenced herein is believed to comprise a structure and operates in a fashion that is the
                                    same or substantially similar.
                                    See also discussion of Claim 9, supra page 454544; see also discussion of Claim 1, supra page 1, e.g.,
                                    regarding the indoor gateway, supra page 13.




                                                                                                                                                    46
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 48 of 163 PageID #: 4959

11. The internet network            The Accused Instrumentalities provide an internet network connecting and roaming system according to
connecting and roaming system       claim 1, wherein the indoor wireless connection module is a wireless packet communication connection
according to claim 1, wherein the   module.
indoor wireless connection module   For example, as described above with regard to claim 1, the Accused Instrumentality provides numerous
is a wireless packet                indoor gateways comprising a wireless packet communication connection module. Indoor gateways listed
communication connection            above with regard to claim 1 include modules for wireless packet communication connections such as
module.                             wireless internet and/or wireless LAN (e.g., LTE Wi-Fi Gateway (TM-RTL0102), Wi-Fi CellSpot Router,
                                    Linkzone 2, and T9 Mobile Hotspot).154
                                    Additionally, as described above with regard to claim 1, the Accused Instrumentality provides numerous data
                                    communication terminals comprising a wireless packet communication connection module. Data
                                    communication terminals listed above with regard to claim 1 include modules for wireless packet
                                    communication connections such as wireless mobile broadband and wireless LAN (e.g., Alcatel Go Flip 3;
                                    Joy Tab; Joy Tab Kids; Apple iPhone 12 Pro; iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11
                                    Pro Max; iPhone XR; iPad Air; iPad 8th gen; iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen; iPad 7th
                                    gen; iPad Air 3rd gen; iPad mini; Motorola razr 5G; moto e; OnePlus 8T+ 5G; 8 5G; Samsung Galaxy S20
                                    FE 5G; Note20 Ultra 5G; Z Fold2 5G; Note20 5G; A71 5G; A51 5G; S20 Ultra 5G; Z Flip 5G; A21; A11;
                                    A10e; S20 5G; S20+ 5G; Galaxy Tab S7 5G; Galaxy Tab S7+ 5G; Galaxy Tab A 8.4; and T-Mobile REVVL
                                    5G; REVVL 4+; REVVL 4.).155
                                    It is anticipated that discovery will provide further details of these features, including alternative
                                    configurations and components, in the Accused Instrumentalities.
                                    Each data connection terminal and indoor gateway referenced herein is believed to comprise a structure and
                                    operates in a fashion that is the same or substantially similar.
                                    See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                    and indoor gateway, supra page 13.




                                                                                                                                                   47
                      Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 49 of 163 PageID #: 4960

12. An internet network               Accused Instrumentalities provide an internet network connecting and roaming method. The preamble of this
connecting and roaming method         claim is not limiting, and the body of the claim defines the complete invention. However, should the
for providing internet                preamble be construed to be limiting, KAIFI contends that Defendants’ Accused Instrumentalities would
communication service to a data       satisfy the preamble because the Accused Instrumentalities provide an internet network connecting and
communication terminal of a user      roaming system providing internet communication service to a data communication terminal of a user moving
moving indoors or outdoors using      indoors or outdoors, using an outdoor wireless internet network including an antenna, a router and a location
an outdoor wireless internet          register, and an indoor network including an indoor gateway connectable with an internet network, as
network including an antenna, a       described in more detail below with regard to the body of this claim.
router and a location register, and   As a representative example of T-Mobile infringement, this chart maps the Accused Instrumentality for
an indoor network including an        implementing T-Mobile Wi-Fi Calling system and service.
indoor gateway connectable with
an internet network, the method       T-Mobile’s system enables “Wi-Fi Calling” which allows a user to make and receive calls and texts over a
comprising:                           Wi-Fi connection.156




                                      T-Mobile’s Wi-Fi Calling enables seamless switching or hand-off between its cellular (LTE) network and a
                                      Wi-Fi network.157




                                                                                                                                                  48
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 50 of 163 PageID #: 4961

            Wi-Fi Calling enables Defendants’ mobile and internet subscribers to “[e]xtend coverage in areas where no
            cellular network reaches.”158
            This a function of the LTE/EPC Network established by T-Mobile.159




            As another example, “You are connected to the LTE/EPC network and move indoors, into your house. There
            you have a fixed broadband connection connected to a WiFi-capable home router. Depending on preferences,
            the device may in this situation switch access from LTE to WiFi.”160
                   Think of this as a use case: you carry a device that can access, among other technologies, LTE
                   and WiFi. You are connected to the LTE/EPC network and move indoors, into your house.
                   There you have a fixed broadband connection connected to a WiFi-capable home router.
                   Depending on preferences, the device may in this situation switch access from LTE to WiFi.
                   The EPS network then includes features to maintain the sessions also during this handover
                   between two quite different access technologies.161

            T-Mobile provides, directs, controls, and manages the foregoing instrumentalities.
                   These T&Cs are an agreement between you an us, T-Mobile USA, Inc., and our controlled
                   subsidiaries, assignees, and agents.

                   Any equipment for which we provide Service or which we provide to you to be used with our
                   Service, such as a phone, handset, tablet, SIM card, or accessory (collectively, a “Device”);

                   ...

                   Our wireless network is a shared resource, which we manage for the benefit of all of our
                   customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                   Certain activities and uses of our Services and your Device are permitted and others are not. If
                   you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                   rely on your agreement, that you intend it to be activated on our Service and will not resell or
                   modify the Device, or assist anyone doing so.

                   Unless explicitly permitted by your Rate Plan or Data Plan, you are not permitted to use your

                                                                                                                        49
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 51 of 163 PageID #: 4962

                   Device or the Services in a way that we determine:

                          Compromises network security or capacity, degrades network performance, uses
                           malicious software or “malware”, hinders other customers’ access to the network, or
                           otherwise adversely impacts network service levels or legitimate data flows;

                          Uses applications which automatically consume unreasonable amounts of available
                           network capacity;

                          Uses applications which are designed for unattended use, automatic data feeds,
                           automated machine-to-machine connections, or applications that are used in a way that
                           degrades network capacity or functionality;

                          Misuses the Service, including "spamming" or sending abusive, unsolicited, or other
                           mass automated communications;

                          Accesses the accounts of others without authority;

                          Results in more than 50% of your voice and/or data usage being Off-Net (i.e., connected
                           to another provider’s network) for any 2 billing cycles within any 12-month period;

                          Results in unusually high usage (specifically, more 50GB (updated periodically) in a
                           month) and the majority of your data usage being Smartphone Mobile HotSpot
                           (tethering) usage for any 3 billing cycles within any 6-month period;

                          Resells the Service, either alone or as part of any other good or service;162

            Additionally and/or in the alternative, T-Mobile’s system/service also includes configurations providing
            voice/data communications network connecting and roaming for streaming and browsing apps, including via
            T-Mobile and third-party apps.
            For example, T-Mobile also provides roaming of voice/data signals, such as media streaming through Binge
            On, which enables on demand streaming on T-Mobile Wireless, with “seamless” switching between
            networks.163
            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.164
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).165


                                                                                                                       50
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 52 of 163 PageID #: 4963

                                     It is anticipated that discovery will provide further details of the manner of infringement of the Accused
                                     Instrumentalities.
                                     Upon information and belief, as noted above with regard to Claim 1, KAIFI contends that these infringement
                                     contentions are equally applicable to all examples, aspects, applications, configurations, embodiments, and
                                     instances of T-Mobile’s voice/data communications network connecting and roaming system and service,
                                     including but not limited to T-Mobile’s Wi-Fi Calling and IP multimedia services. For example, these
                                     contentions are equally applicable to T-Mobile’s Wi-Fi Calling as they are to T-Home Internet (including its
                                     LTE and 5G networks), T-Mobile Wi-Fi Services (including Wi-Fi hotspots), T-Vision, Binge On, Music
                                     Freedom, and any and all “over the top” media streaming services and IP Multimedia Subsystem services.
                                     It is anticipated that discovery will provide further details of the manner of infringement of the Accused
                                     Instrumentalities.
                                     See also discussion of Claim 1, e.g., regarding the preamble, supra page 1, data communications terminal,
                                     supra page 4, indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21.

a first step of providing the user   The Accused Instrumentalities provide a first step of providing the user with a communication service by
with a communication service         connecting with the outdoor wireless internet network when the user is located outdoors.
by connecting with the outdoor       For example, the Accused Instrumentality provides users with communication service by connecting to the
wireless internet network when       mobile LTE wireless network when outdoors.
the user is located outdoors;
                                     Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
                                     electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                     roaming.166




                                                                                                                                                    51
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 53 of 163 PageID #: 4964

            An exemplary or representative example is the Apple iPhone, which is marketed by Defendants as being
            compatible with its 4G and 4G LTE networks, which are outdoor networks.167




                                                                                                                   52
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 54 of 163 PageID #: 4965




                                                                                     53
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 55 of 163 PageID #: 4966




            The Apple iPhone may be connected with the outdoor wireless internet network, e.g., T-Mobile’s 4G or 4G
            LTE.168
            As another example, Defendants sell the Samsung Galaxy S20 FE 5G, which is marketed by Defendants as
            being “5G Capable” but also compatible with their 4G and 4G LTE networks as well.169




                                                                                                                      54
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 56 of 163 PageID #: 4967




            For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks, all of which are
            outdoor networks.170
            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.

                                                                                                                           55
                   Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 57 of 163 PageID #: 4968

                                   To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “outdoor
                                   wireless internet network,” Defendants’ Accused Instrumentalities provide a substantial equivalent that
                                   differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a
                                   voice/data communications network connecting and roaming system and service comprising substantially the
                                   same function (e.g., providing networks, network connections, and network information of a type found in
                                   and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way
                                   (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor”
                                   networks), to achieve substantially the same result (e.g., seamless connectivity, better communication quality
                                   with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if Defendants’ Accused
                                   Instrumentalities do not literally infringe these claim terms, they still infringe under the doctrine of
                                   equivalents.
                                   See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                   location register, supra page 16, and router, supra page 21; discussion of Claim 2, supra page 262625;
                                   discussion of Claim 4, supra page 333332; discussion of Claim 5, supra page 404039.

a second step of determining       The Accused Instrumentalities provide a second step of determining whether when indoor system ID
whether when indoor system ID      information is received by the data communication terminal and the received indoor system ID information is
information is received by the     identical to indoor system ID information stored in the location register.
data communication terminal        For example, the Accused Instrumentality determines whether indoor system ID information (e.g., Wi-Fi
and the received indoor system     Network SSID), received by a mobile device data communication terminal, is identical to ID information
ID information is identical to     stored in the location register.
indoor system ID information
stored in the location register;   The location register can be distributed across components in the system. For example, the information can
                                   be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
                                   as, but not limited to the PDN-GW. The location register is the location that stores location information of
                                   the data communication terminal. The location information in T-Mobile’s system includes at least the user
                                   equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
                                   about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
                                   the indoor network, the information provided to and collected by the user equipment when it previously
                                   accessed part of T-Mobile outdoor network or when it attempts to do so.
                                   Defendants sell data communication terminals, i.e., mobile devices such as smartphones, tablets, personal
                                   computing devices, and other personal electronic devices that support both cellular and Wi-Fi calling and
                                   texting, internet network connectivity, and roaming.171




                                                                                                                                                  56
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 58 of 163 PageID #: 4969




            An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
            Calling.”172




            This device includes an indoor wireless connection module and receives indoor system ID information.173


                                                                                                                      57
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 59 of 163 PageID #: 4970




            The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
            connection module.174




                                                                                                            58
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 60 of 163 PageID #: 4971




                                                                                     59
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 61 of 163 PageID #: 4972




            For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
            networks to auto-join.”175




            The device receives this information so that it may be connected with the indoor network if the indoor system
            ID information matches stored indoor system ID information.176


                                                                                                                        60
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 62 of 163 PageID #: 4973




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC.177




                                                                                                               61
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 63 of 163 PageID #: 4974




            The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.178




                                                                                                  62
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 64 of 163 PageID #: 4975




            The data communication terminals receive indoor system ID information, such as a Wi-Fi network SSID.179
            The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi network, if
            the indoor system ID information matches stored indoor system ID information.180 For example, “[a]pps can
            set a combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
            connection to a network that matches the set params.”181
            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.
                                                                                                                           63
                     Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 65 of 163 PageID #: 4976

                                      Each data communication terminal and location register referenced herein is believed to comprise a structure
                                      and operates in a fashion that is the same or substantially similar.
                                      To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise “indoor system ID
                                      information,” Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these
                                      features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data
                                      communications network connecting and roaming system and service comprising substantially the same
                                      function (e.g., providing networks, network connections, and network information of a type found in and/or
                                      associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with
                                      shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor” networks),
                                      to achieve substantially the same result (e.g., seamless connectivity, better communication quality with a
                                      lower cost) as the invention claimed by the ʼ728 Patent. The location register is the location that stores
                                      location information. The information stored by the T-Mobile system that allows the user equipment to
                                      determine to communicate over an indoor network, an outdoor network, and to switch between these
                                      networks, is insubstantially different from location information because it achieves substantially the same
                                      result (allowing the system to understand what network are available), in substantially the same way (by
                                      information about the identity of the networks) to achieve substantially the same result (seamless switching
                                      between the networks). Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe
                                      these claim terms, they still infringe under the doctrine of equivalents.
                                      See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                      location register, supra page 16, and router, supra page 21; discussion of Claim 2, supra page 262625;
                                      discussion of Claim 4, supra page 333332; discussion of Claim 5, supra page 404039.

a third step of going through         The Accused Instrumentalities provide a third step of going through authentication of an indoor location of
authentication of an indoor           the data communication terminal by the location register and storing the indoor location into the location
location of the data                  register if it is determined in the second step that the two of ID information are equal to each other.
communication terminal by the         For example, the Accused Instrumentality authenticates an indoor location of the mobile device data
location register and storing the     communication terminal by the location register, and stores the indoor location into the location register if it
indoor location into the location     is determined that the received indoor system ID information is equal to indoor system ID information stored
register if it is determined in the   in the location register.
second step that the two of ID
information are equal to each         Additionally and/or in the alternative, the location register in the Accused Instrumentality authenticates a data
other;                                communication terminal’s indoor location and stores the indoor location if the received indoor system ID
                                      information matches the stored indoor system ID information.
                                      The location register can be distributed across components in the system. For example, the information can
                                      be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
                                      as, but not limited to the PDN-GW. The location register is the location that stores location information of
                                      the data communication terminal. The location information in T-Mobile’s system includes at least the user
                                                                                                                                                      64
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 66 of 163 PageID #: 4977

            equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
            about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
            the indoor network, the information provided to and collected by the user equipment when it previously
            accessed part of T-Mobile outdoor network or when it attempts to do so.
            For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.182




            Below is an example of how Wi-Fi calling is implemented in standards documents. KAIFI believes that the
            T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code. The 4G LTE Network uses the 3GPP EPC (Evolved Packet Core)
            and E-UTRAN (Evolved UMTS Terrestrial Radio Access Network). The EPC/E-UTRAN architecture is
            designed to allow interworking between different access technologies and, in particular LTE and Wi-Fi. In
            this network architecture, the HSS (Home Subscriber Server) acts as a common database for all subscriber
            data.183

                                                                                                                          65
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 67 of 163 PageID #: 4978

            The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
            contains user profiles, performs authentication and authorization of the user, and can provide information
            about the physical location of user.”184
            Within the EPC, the HSS connects via SWx interface to the 3GPP AAA (Authentication, Authorization, and
            Accounting) Server, which enables other logical entities within the EPC to access the set of subscriber data
            stored in the HSS.185
            As one example, EAP (Extensible Authentication Protocol) is used by a 3GPP AAA server as provided by the
            Accused Instrumentalities such that a data communication terminal is registered and authenticated by the
            location register.186 As another example, encrypted tunnels are established between a data communication
            terminal and the EPC using IPsec, which creates a logical association between each terminal and the network,
            whereby the terminal is registered and authenticated by the location register.187
            The 3GPP standard illustrates this.188




                                                                                                                           66
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 68 of 163 PageID #: 4979

            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.189
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the PDN GW (Packet Data Network Gateway), the ePDG (Evolved Packet Data Gateway), Trusted
            Non-3GPP IP Access Networks, and Untrusted Non-3GPP IP Access Networks. The data communication
            terminal updates the network about its location on a regular basis, such that the UE can access the network to
            make or receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor).190
            The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
            mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.191 There may be more than one GMLC.
            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.192

                                                                       HSS


                                               Subscription            Location
                                               information             information


                                     Sh


                                          D                   Gr/S6d                              S6a
                                                    C                                       Cx
                                AS
                                                                               Gc
                                                                                                        MME


                                 MSC Server     GMSC Server            SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for Evolved Packet System (EPS) 3GPP access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”193

                                                                                                                         67
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 69 of 163 PageID #: 4980

            As another example, the HSS stores the “subscribed QoS profile.”194
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.195
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.196
            An APN is the label for the Wi-Fi access point.197
            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).198 T-Mobile uses that information, as well as other
            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.199
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
            flow binding information, and/or IP flow information.200
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
            and/or HA (Home Agent).201
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).202
            Each data communication terminal and location register referenced herein is believed to comprise a structure
            and operates in a fashion that is the same or substantially similar.
            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
            location,” Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these
            features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data
            communications network connecting and roaming system and service comprising substantially the same
            function (e.g., providing networks, network connections, and network information of a type found in and/or
            associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with
            shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor” networks),
            to achieve substantially the same result (e.g., seamless connectivity, better communication quality with a
            lower cost) as the invention claimed by the ʼ728 Patent. The location register is the location that stores
            location information. The information stored by the T-Mobile system that allows the user equipment to
            determine to communicate over an indoor network, an outdoor network, and to switch between these
            networks, is insubstantially different from location information because it achieves substantially the same
            result (allowing the system to understand what network are available), in substantially the same way (by
            information about the identity of the networks) to achieve substantially the same result (seamless switching


                                                                                                                           68
                   Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 70 of 163 PageID #: 4981

                                   between the networks). Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe
                                   these claim terms, they still infringe under the doctrine of equivalents.
                                   See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                   indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                   Claim 2, supra page 262625; discussion of Claim 4, supra page 333332; discussion of Claim 5, supra page
                                   404039.

a fourth step of connecting with   The Accused Instrumentalities provide a fourth step of connecting with the internet network by switching
the internet network by            connection of the data communication terminal from the outdoor wireless internet network to the indoor
switching connection of the data   gateway and making wireless communications through the indoor gateway and an indoor wireless connection
communication terminal from        module.
the outdoor wireless internet      For example, the Accused Instrumentality connects with the internet network by switching connection of the
network to the indoor gateway      mobile device from the outdoor wireless network to the indoor gateway.
and making wireless
communications through the         Defendants sell data communication terminals, e.g., mobile devices such as smartphones, tablets, personal
indoor gateway and an indoor       computing devices, and other personal electronic devices that support both cellular and Wi-Fi calling and
wireless connection module;        texting, internet network connectivity, and roaming.203




                                   An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
                                   Calling.”204




                                                                                                                                                  69
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 71 of 163 PageID #: 4982




            This device includes an indoor wireless connection module and stores registered indoor system ID
            information.205




                                                                                                               70
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 72 of 163 PageID #: 4983

            The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
            connection module.206




                                                                                                            71
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 73 of 163 PageID #: 4984




                                                                                     72
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 74 of 163 PageID #: 4985




            For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
            networks to auto-join.”207




            The Apple iPhone may be connected with the indoor network.208



                                                                                                                   73
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 75 of 163 PageID #: 4986




            As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
            Qualcomm Snapdragon 865 SoC.209




                                                                                                               74
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 76 of 163 PageID #: 4987




            The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.210




                                                                                                  75
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 77 of 163 PageID #: 4988




            The data communication terminals store registered indoor system ID information, such as a Wi-Fi network
            SSID.211 The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi
            network, if the registered indoor system ID information is received.212 For example, “[a]pps can set a
            combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
            connection to a network that matches the set params.”213
            Additionally and/or in the alternative, the Accused Instrumentality “seamlessly” transitions the voice or data
            signal from the outdoor 4G LTE cellular network to the Wi-Fi network to “[e]xtend[] coverage in areas where
                                                                                                                         76
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 78 of 163 PageID #: 4989

            no cellular network reaches.”214 And “when the device is in range of a reliable Wi-Fi network, Wi-Fi calls
            and cellular calls are similar in quality. In fact, T-Mobile is the only major national carrier to offer HD Voice
            on Wi-Fi, and VoLTE for crystal clear HD Voice quality.”215 Furthermore, “T-Mobile is pioneering a
            seamless handover between our LTE network and any available Wi-Fi connection so calls don’t drop between
            the two.”216
            Below is an example of how Wi-Fi calling is implemented in standards documents. KAIFI believes that the
            T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code. For example, Defendants’ 4G LTE Network includes a PDN GW
            (Packet Data Network Gateway).217




            This is further illustrated by the 3GPP standards.218




                                                                                                                           77
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 79 of 163 PageID #: 4990




            The PDN GW is the point of interconnect between the EPC and external IP networks. IP traffic runs through
            the PDN GW. The PDN GW interfaces the 3GPP AAA Server to retrieve subscriber data stored in the HSS,
            including location information stored in the location register.219
            The PDN GW routes packets to and from the various packet data networks.220
            The PDN GW provides roaming for voice and data signals to the user by selecting the LTE (outdoor) network
            or Wi-Fi (indoor) network in accordance with the location of the data communication terminal.221




                                                                                                                    78
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 80 of 163 PageID #: 4991




                                                                                     79
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 81 of 163 PageID #: 4992




            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.222 The
            5G network will include a structure that performs the identical function in relevant part. KAIFI believes that
            the T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code.
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).223
            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.
            Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
            and operates in a fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “outdoor
            wireless internet network,” “indoor gateway,” or “indoor wireless connection module,” Defendants’ Accused
            Instrumentalities provide a substantial equivalent that differs from these features in only insubstantial ways.
            Defendants’ Accused Instrumentalities provide a voice/data communications network connecting and
            roaming system and service comprising substantially the same function (e.g., providing networks, network
            connections, and network information of a type found in and/or associated with the “indoors” or “outdoors”
            of homes or businesses), in substantially the same way (e.g., with shorter ranges and distances for “indoor”
            networks, and longer ranges and distances for “outdoor” networks), to achieve substantially the same result
            (e.g., seamless connectivity, better communication quality with a lower cost) as the invention claimed by the
            ʼ728 Patent. Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe these claim
            terms, they still infringe under the doctrine of equivalents.
                                                                                                                             80
                  Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 82 of 163 PageID #: 4993

                                  See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                  indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                  Claim 2, supra page 262625; discussion of Claim 4, supra page 333332; discussion of Claim 5, supra page
                                  404039.

a fifth step of, when the data    The Accused Instrumentalities provide a fifth step of, when the data provided from the internet network in
provided from the internet        accordance with location information stored in the location register are transferred to the indoor gateway,
network in accordance with        supplying the data communication terminal with the data through the indoor gateway and the indoor wireless
location information stored in    connection module.
the location register are         For example, the Accused Instrumentality supplies the mobile device, through the indoor gateway and
transferred to the indoor         through the indoor wireless connection module, with the data provided from the internet network in
gateway, supplying the data       accordance with location information stored in the location register.
communication terminal with
the data through the indoor       The location register can be distributed across components in the system. For example, the information can
gateway and the indoor wireless   be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
connection module;                as, but not limited to the PDN-GW. The location register is the location that stores location information of
                                  the data communication terminal. The location information in T-Mobile’s system includes at least the user
                                  equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
                                  about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
                                  the indoor network, the information provided to and collected by the user equipment when it previously
                                  accessed part of T-Mobile outdoor network or when it attempts to do so.


                                  There is no requirement that indoor network data packets travel through T-Mobile’s evolved packet core.
                                  An indoor gateway wireless access point or node for connecting to a LAN and the internet with a wire, such
                                  as a home or business gateway, router, “hotspot,” mesh-network node, or ad hoc network node. A Wi-Fi
                                  access point broadcasts indoor system ID information (e.g., network SSID), and makes wireless
                                  communications with the data communication terminal through the indoor wireless connection module.224




                                  The Wi-Fi Calling system and service can be used with “any available Wi-Fi connection.”225
                                  For example, Defendants provide a Wi-Fi Gateway and access to a network of nationwide Wi-Fi hotspots.226


                                                                                                                                                 81
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 83 of 163 PageID #: 4994




            T-Mobile provides an indoor gateway, e.g., LTE Wi-Fi Gateway (TM-RTL0102), and Wi-Fi CellSpot Router
            (T-Mobile AC-1900), to its customers.227 Furthermore, T-Mobile’s indoor gateways may be connected to the
            internet via a wire, see, e.g., T-Mobile’s CellSpot “[r]equires a wired high-speed internet connection” and
            “[o]n the back the CellSpot has … one Gigabit WAN port (to connect to an Internet source, such as a
            broadband modem)”228




            T-Mobile provides Wi-Fi hotspots (for internet).229
            T-Mobile provides Wi-Fi hotspots through Boingo Wireless (“Boingo”), “the Wi-Fi industry’s leading
            nationwide provider of software and services.”
                   With the new agreement, T-Mobile Hotspot and postpaid mobile broadband subscribers will
                   now have Wi-Fi access at no additional charge at 53 Boingo airport locations in the United States
                   and Canada, including major airports in the New York and Chicago metropolitan areas. The
                   expanded agreement also includes the Washington State Ferries in the Seattle area.

                   Similarly, Boingo subscribers will have continued Wi-Fi access at T-Mobile Hotspot airport
                   locations and expanded access at T-Mobile HotSpot airline club and hotel locations, including
                   the airline clubs of American Airlines, United Airlines, US Airways and Delta Airlines and
                   Hyatt hotels.

                   “Expanding our agreement with T-Mobile USA reinforces our commitment to delivering
                   customers seamless Wi-Fi access to a larger, collective footprint,” said Colby Goff, senior vice
                   president of strategy for Boingo Wireless. “We pride ourselves in listening to our customers and
                   giving them access to Wi-Fi when and where they need it. Boingo users can now enjoy
                   connectivity at airport lounges – a top request – and we welcome T-Mobile subscribers to our
                   airport and ferry networks.”230



                                                                                                                       82
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 84 of 163 PageID #: 4995

            T-Mobile also provides Wi-Fi hotspot devices, including but not limited to: T9 Mobile Hotspot and Linkzone
            2.231
            T-Mobile provides Home Internet and Wi-Fi Services:232




                   T-Mobile and Sprint are now part of the same family. While T-Mobile is working to build a
                   combined network, the Sprint network continues to operate. Sprint customers’ traffic may be
                   carried in some areas by the T-Mobile network (e.g. where T-Mobile's network is available and
                   Sprint’s is not). These Sprint customers will continue to experience the network management
                   practices disclosed on Sprint’s Open Internet page, but while on the T-Mobile network can
                   expect to experience the speeds and data prioritization disclosed on this page.

                   ...

                   Broadband Internet Access Services are subject to the T-Mobile Terms and Conditions at
                   https://www.t-mobile.com/responsibility/legal/terms-and-conditions. Specific information
                   about our Broadband Internet Access Services can be found under the heading "Using Our
                   Network" Certain uses of our network are also prohibited as described in our Terms and
                   Conditions under the heading "Examples of Permitted and Prohibited Uses of the Services and
                   Your Device." E-Rate and other government or enterprise customers' use of T-Mobile's
                   Broadband Internet Access Services may also be governed by an applicable government contract
                   or Major Account Agreement.233

                   Our wireless network is a shared resource, which we manage for the benefit of all of our
                   customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                   Certain activities and uses of our Services and your Device are permitted and others are not. If
                   you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                   rely on your agreement, that you intend it to be activated on our Service and will not resell or
                   modify the Device, or assist anyone doing so. Here are examples of permitted and prohibited
                   uses.

                   Permitted uses include:

                                                                                                                      83
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 85 of 163 PageID #: 4996

                          Voice calls;

                          Web browsing;

                          Messaging;

                          Email;

                          Streaming music;

                          Uploading and downloading applications and content to and from the Internet or third
                           party stores;

                          Using applications and content without excessively contributing to network congestion;
                           and

                          Tethering your Device to other non-harmful devices pursuant to the terms and conditions
                           and allotments of your Data Plan.234

            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.
            Each data communication terminal, indoor gateway, and location register referenced herein is believed to
            comprise a structure and operates in a fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
            gateway” or “indoor wireless connection module,” Defendants’ Accused Instrumentalities provide a
            substantial equivalent that differs from these features in only insubstantial ways. Defendants’ Accused
            Instrumentalities provide a voice/data communications network connecting and roaming system and service
            comprising substantially the same function (e.g., providing networks, network connections, and network
            information of a type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in
            substantially the same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges
            and distances for “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity,
            better communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. The location
            register is the location that stores location information. The information stored by the T-Mobile system that
            allows the user equipment to determine to communicate over an indoor network, an outdoor network, and to
            switch between these networks, is insubstantially different from location information because it achieves
            substantially the same result (allowing the system to understand what network are available), in substantially
            the same way (by information about the identity of the networks) to achieve substantially the same result

                                                                                                                           84
                   Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 86 of 163 PageID #: 4997

                                    (seamless switching between the networks). Therefore, even if Defendants’ Accused Instrumentalities do not
                                    literally infringe these claim terms, they still infringe under the doctrine of equivalents.
                                    See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                    indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                    Claim 2, supra page 262625; discussion of Claim 4, supra page 333332; discussion of Claim 5, supra page
                                    404039.

a sixth step of going through       The Accused Instrumentalities provide a sixth step of going through authentication of an outdoor location of
authentication of an outdoor        the data communication terminal by the location register and storing the outdoor location into the location
location of the data                register when the indoor system ID information is not received.
communication terminal by the       For example, the Accused Instrumentality authenticates an outdoor location of the mobile device by the
location register and storing the   location register, and stores the outdoor location into the location register when the indoor system ID
outdoor location into the           information is not received.
location register when the
indoor system ID information is     Additionally and/or in the alternative, the location register in the Accused Instrumentality authenticates a data
not received; and                   communication terminal’s outdoor location and stores the outdoor location if the received indoor system ID
                                    information is not received.
                                    The location register can be distributed across components in the system. For example, the information can
                                    be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
                                    as, but not limited to the PDN-GW. The location register is the location that stores location information of
                                    the data communication terminal. The location information in T-Mobile’s system includes at least the user
                                    equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
                                    about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
                                    the indoor network, the information provided to and collected by the user equipment when it previously
                                    accessed part of T-Mobile outdoor network or when it attempts to do so.
                                    The HSS (Home Subscriber Server) “is the master user database that supports the IMS network entities that
                                    handle the calls/sessions. It contains user profiles, performs authentication and authorization of the user, and
                                    can provide information about the physical location of user.”235
                                    Within the EPC, the HSS connects via SWx interface to the 3GPP AAA (Authentication, Authorization, and
                                    Accounting) Server, which enables other logical entities within the EPC to access the set of subscriber data
                                    stored in the HSS.236
                                    Below is an example of how Wi-Fi calling is implemented in standards documents. KAIFI believes that the
                                    T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
                                    public and require access to source code. As one example, EAP (Extensible Authentication Protocol) is used
                                    by a 3GPP AAA server as provided by the Accused Instrumentalities such that a data communication
                                    terminal is registered and authenticated by the location register.237 As another example, encrypted tunnels are
                                                                                                                                                       85
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 87 of 163 PageID #: 4998

            established between a data communication terminal and the EPC using IPsec, which creates a logical
            association between each terminal and the network, whereby the terminal is registered and authenticated by
            the location register.238
            The 3GPP standard illustrates this.239




            The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
            equipment interfacing the HSS over the SWx interface.240
            “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
            or “mobile station”).
            The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
            including the PDN GW (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved Packet
            Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa interface; and
            Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication terminal updates

                                                                                                                         86
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 88 of 163 PageID #: 4999

            the network about its location on a regular basis, such that the UE can access the network to make or receive
            calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor).241
            The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
            mobile network. The GMLC performs registration authorization and requests routing information from the
            HSS.242 There may be more than one GMLC.
            The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
            received through the indoor network or outdoor wireless internet network.243

                                                                       HSS


                                               Subscription            Location
                                               information             information


                                     Sh


                                          D                   Gr/S6d                              S6a
                                                    C                                       Cx
                                AS
                                                                               Gc
                                                                                                        MME


                                 MSC Server     GMSC Server            SGSN          GGSN        CSCF


            The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
            used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
            includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
            access, such as for Wi-Fi networks. The data includes location information of the data communication
            terminal.
            For example, the HSS stores a “PDN Address.”244
            As another example, the HSS stores the “subscribed QoS profile.”245
            In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.246
            A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.247
            An APN is the label for the Wi-Fi access point.248
            Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
            its cell towers and the Global Positioning System (GPS).249 T-Mobile uses that information, as well as other

                                                                                                                            87
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 89 of 163 PageID #: 5000

            usage and performance information also obtained from the network and user’s Device, to provide wireless
            voice and data services, and to maintain and improve the network and quality of service.250
            Additionally and/or in the alternative, various forms of location information are provided by the Accused
            Instrumentalities, including but not limited to CID (Cell Identification) and TDOA (Time Difference of
            Arrival). Such location information is utilized in relation with various aspects of the Accused
            Instrumentalities, including but not limited to an E-SMLC (Enhanced Serving Mobile Location Center),
            MME (Mobility Management Entity), and GMLC (Gateway Mobile Location Center).251
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
            flow binding information, and/or IP flow information.252
            Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
            and/or HA (Home Agent).253
            Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.254 The
            5G network will include a structure that performs the identical function in relevant part. KAIFI believes that
            the T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code.
            The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
            IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).255
            It is anticipated that discovery will provide further details of the features of this method step, including
            alternative configurations and functions, in the Accused Instrumentalities.
            Each data communication terminal and location register referenced herein is believed to comprise a structure
            and operates in a fashion that is the same or substantially similar.
            To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “outdoor
            location” or “indoor system ID information,” Defendants’ Accused Instrumentalities provide a substantial
            equivalent that differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities
            provide a voice/data communications network connecting and roaming system and service comprising
            substantially the same function (e.g., providing networks, network connections, and network information of a
            type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the
            same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for
            “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity, better
            communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. The location register
            is the location that stores location information. The information stored by the T-Mobile system that allows
            the user equipment to determine to communicate over an indoor network, an outdoor network, and to switch
            between these networks, is insubstantially different from location information because it achieves
            substantially the same result (allowing the system to understand what network are available), in substantially
            the same way (by information about the identity of the networks) to achieve substantially the same result
                                                                                                                             88
                  Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 90 of 163 PageID #: 5001

                                   (seamless switching between the networks). Therefore, even if Defendants’ Accused Instrumentalities do not
                                   literally infringe these claim terms, they still infringe under the doctrine of equivalents.
                                   See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                   indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                   Claim 2, supra page 262625; discussion of Claim 4, supra page 333332; discussion of Claim 5, supra page
                                   404039.

a seventh step of switching the    The Accused Instrumentalities provide a seventh step of switching the connection of the data communication
connection of the data             terminal from the indoor gateway to the outdoor wireless internet network and performing the first step again.
communication terminal from        For example, the Accused Instrumentality switches the connection of the mobile device from the indoor
the indoor gateway to the          gateway to the outdoor wireless internet network.
outdoor wireless internet
network and performing the first   Defendants sell data communication terminals, e.g., mobile devices such as smartphones, tablets, personal
step again.                        computing devices, and other personal electronic devices that support both cellular and Wi-Fi calling and
                                   texting, internet network connectivity, and roaming.256




                                   An exemplary or representative example is the Apple iPhone XR, which is marketed by Defendants as being
                                   compatible with its 4G and 4G LTE networks.257




                                                                                                                                                  89
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 91 of 163 PageID #: 5002




                                                                                     90
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 92 of 163 PageID #: 5003




                                                                                     91
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 93 of 163 PageID #: 5004




            The Apple iPhone may be connected with the outdoor wireless internet network, e.g., T-Mobile’s 4G or 4G
            LTE.258
            As another example, Defendants sell the Samsung Galaxy S20 FE 5G, which is also marketed by Defendants
            as being 5G capable but also compatible with their 4G and 4G LTE networks as well.259




                                                                                                                      92
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 94 of 163 PageID #: 5005




            For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.260




                                                                                                   93
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 95 of 163 PageID #: 5006




            Evidence showing the implementation of this feature include but is not limited to T-Mobile’s Wi-Fi calling
            wherein T-Mobile enables “seamless handover between [its] LTE network and any available Wi-Fi
            connection so calls don’t drop between the two”: 261




                                                                                                                         94
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 96 of 163 PageID #: 5007




            For example, when the data communication terminal, e.g., a mobile phone, is connected to an indoor network,
            e.g., a Wi-Fi network, and the user a is on a call and walks outside with the mobile phone where the Wi-Fi
            connection is weak, T-Mobile’s system provides “seamless handover” from the Wi-Fi connection to its LTE
            network, i.e., outdoor network, so that the user can complete her call on the outdoor wireless network.
            Below is an example of how Wi-Fi calling is implemented in standards documents. KAIFI believes that the
            T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
            public and require access to source code. The 4G LTE Network uses the 3GPP EPC (Evolved Packet Core)
            and Evolved UMTS Terrestrial Radio Access Network (E-UTRAN). The EPC/E-UTRAN architecture is
            designed to allow interworking between different access technologies and, in particular LTE and Wi-Fi. In
            this network architecture, the HSS (Home Subscriber Server) acts as a common database for all subscriber
            data.262
            If the registered indoor system ID information is not received, the terminal connects with the outdoor wireless
            internet network, such as T-Mobile’s cellular telephony system and service. For example, “[t]he primary
            responsibilities of this class are to: . . . Attempt to ‘fail over’ to another network when connectivity to a
            network is lost.”263 “The platform will ultimately decide on which network the device connects to.”264
            For example, Defendants’ 4G LTE Network includes a PDN GW (Packet Data Network Gateway).265




                                                                                                                          95
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 97 of 163 PageID #: 5008




            This is further illustrated by the 3GPP standards.266




                                                                                     96
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 98 of 163 PageID #: 5009




            The PDN GW is the point of interconnect between the EPC and external IP networks. IP traffic runs through
            the PDN GW. The PDN GW interfaces the 3GPP AAA Server to retrieve subscriber data stored in the HSS,
            including location information stored in the location register.267
            The PDN GW routes packets to and from the various packet data networks.268
            The PDN GW provides roaming for voice and data signals to the user by selecting the LTE (outdoor) network
            or Wi-Fi (indoor) network in accordance with the location of the data communication terminal.269




                                                                                                                    97
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 99 of 163 PageID #: 5010




                                                                                     98
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 100 of 163 PageID #: 5011




             The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
             contains user profiles, performs authentication and authorization of the user, and can provide information
             about the physical location of user.”270
             Within the EPC, the HSS connects over the SWx interface to the 3GPP AAA Server logical node, which
             enables other logical entities within the EPC to access the set of subscriber data stored in the HSS.271
             The 3GPP standard illustrates this.272




                                                                                                                          99
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 101 of 163 PageID #: 5012




             The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
             equipment interfacing the HSS over the SWx interface.273
             “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
             or “mobile station”).
             The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
             including the PDN-Gateway (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved
             Packet Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa
             interface; and Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication
             terminal updates the network about its location on a regular basis, such that the UE can access the network to
             make or receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor). 274
             The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
             mobile network. The GMLC performs registration authorization and requests routing information from the
             HSS.275 There may be more than one GMLC.

                                                                                                                         100
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 102 of 163 PageID #: 5013

             The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
             received through the indoor network or outdoor wireless internet network.276

                                                                        HSS


                                                Subscription            Location
                                                information             information


                                      Sh


                                           D                   Gr/S6d                              S6a
                                                     C                                       Cx
                                 AS
                                                                                Gc
                                                                                                         MME


                                  MSC Server     GMSC Server            SGSN          GGSN        CSCF


             The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
             used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
             includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
             access, such as for Wi-Fi networks. The data includes location information of the data communication
             terminal.
             For example, the HSS stores a “PDN Address.”277
             As another example, the HSS stores the “subscribed QoS profile.”278
             In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.279
             A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.280
             An APN is the label for the Wi-Fi access point.281
             Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
             its cell towers and the Global Positioning System (GPS).282 T-Mobile uses that information, as well as other
             usage and performance information also obtained from the network and user’s Device, to provide wireless
             voice and data services, and to maintain and improve the network and quality of service.283
             Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
             flow binding information, and/or IP flow information.284



                                                                                                                        101
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 103 of 163 PageID #: 5014

                                     Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
                                     and/or HA (Home Agent).285
                                     Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.286 The
                                     5G network will include a structure that performs the identical function in relevant part. KAIFI believes that
                                     the T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
                                     public and require access to source code.
                                     The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
                                     IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).287
                                     It is anticipated that discovery will provide further details of the features of this method step, including
                                     alternative configurations and functions, in the Accused Instrumentalities.
                                     Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
                                     and operates in a fashion that is the same or substantially similar.
                                     To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
                                     gateway” or “outdoor wireless internet network,” Defendants’ Accused Instrumentalities provide a substantial
                                     equivalent that differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities
                                     provide a voice/data communications network connecting and roaming system and service comprising
                                     substantially the same function (e.g., providing networks, network connections, and network information of a
                                     type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the
                                     same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for
                                     “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity, better
                                     communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even if
                                     Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still infringe under the
                                     doctrine of equivalents.
                                     See also discussion of Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4,
                                     indoor gateway, supra page 13, location register, supra page 16, and router, supra page 21; discussion of
                                     Claim 2, supra page 262625; discussion of Claim 4, supra page 333332; discussion of Claim 5, supra page
                                     404039.

13. The internet network             The Accused Instrumentalities provide the internet network connecting and roaming method, wherein the
connecting and roaming method        indoor location information stored in the location register including the indoor system ID information is
according to claim 12, wherein the   updated.
indoor location information stored   For example, the Accused Instrumentality comprises an internet network connecting and roaming method
in the location register including   according to claim 12, as discussed above, wherein the location information including the indoor system ID
the indoor system ID information     information (e.g., Wi-Fi Network SSID) stored in the location register is updated.
is updated.

                                                                                                                                                    102
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 104 of 163 PageID #: 5015

             The location register can be distributed across components in the system. For example, the information can
             be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
             as, but not limited to the PDN-GW. The location register is the location that stores location information of
             the data communication terminal. The location information in T-Mobile’s system includes at least the user
             equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
             about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
             the indoor network, the information provided to and collected by the user equipment when it previously
             accessed part of T-Mobile outdoor network or when it attempts to do so.
             Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
             electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
             roaming.288




             An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
             Calling.”289




                                                                                                                            103
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 105 of 163 PageID #: 5016




             As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC.290




                                                                                                                104
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 106 of 163 PageID #: 5017




             The data communication terminal informs the location register that the terminal is located indoors by
             registering its location into the location register using a mobile IP if the registered indoor system ID
             information is received.
             For example, Defendants provide a 5G, Extended Range 4G LTE, and 4G LTE networks.291


                                                                                                                        105
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 107 of 163 PageID #: 5018




             Below is an example of how Wi-Fi calling is implemented in standards documents. KAIFI believes that the
             T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
             public and require access to source code. The 4G LTE Network uses the 3GPP EPC (Evolved Packet Core)
             and E-UTRAN (Evolved UMTS Terrestrial Radio Access Network). The EPC/E-UTRAN architecture is
             designed to allow interworking between different access technologies and, in particular LTE and Wi-Fi. In
             this network architecture, the HSS (Home Subscriber Server) acts as a common database for all subscriber
             data.292
             The HSS “is the master user database that supports the IMS network entities that handle the calls/sessions. It
             contains user profiles, performs authentication and authorization of the user, and can provide information
             about the physical location of user.”293
             Within the EPC, the HSS connects over the SWx interface to the 3GPP AAA Server logical node, which
             enables other logical entities within the EPC to access the set of subscriber data stored in the HSS.294

                                                                                                                         106
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 108 of 163 PageID #: 5019

             The 3GPP standard illustrates this.295




             The 3GPP AAA Server may be implemented as a feature inside the HSS itself, or as stand-alone AAA
             equipment interfacing the HSS over the SWx interface.296
             “UE” stands for “User Equipment” or the data communication terminal (which may also be referred to “MS”
             or “mobile station”).
             The HSS communicates through the 3GPP AAA Server, which interfaces with logical entities in the EPC,
             including the PDN-Gateway (Packet Data Network Gateway) over the S6b interface; the ePDG (Evolved
             Packet Data Gateway) over the SWm interface; Trusted Non-3GPP IP Access Networks over the STa
             interface; and Untrusted Non-3GPP IP Access Networks over the SWa interface. The data communication
             terminal updates the network about its location on a regular basis, such that the UE can access the network to
             make or receive calls, texts, or data, as it moves around the network (e.g., between indoor and outdoor). 297



                                                                                                                         107
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 109 of 163 PageID #: 5020

             The GMLC (Gateway Mobile Location Center) is the first node an external location application accesses in a
             mobile network. The GMLC performs registration authorization and requests routing information from the
             HSS.298 There may be more than one GMLC.
             The GMLC, HSS, and/or 3GPP AAA Server stores location information of the data communication terminal
             received through the indoor network or outdoor wireless internet network.299

                                                                        HSS


                                                Subscription            Location
                                                information             information


                                      Sh


                                           D                   Gr/S6d                              S6a
                                                     C                                       Cx
                                 AS
                                                                                Gc
                                                                                                         MME


                                  MSC Server     GMSC Server            SGSN          GGSN        CSCF


             The subscriber information stored in the HSS is described in 3GPP TS 23.008. Table 5.2A-1 lists the data
             used for packet-switched network access, such as for 3GPP EPS (Evolved Packet System) access, which
             includes LTE sessions. Table 5.2A-2 of 3GPP TS 23.008 lists the data used for packet-switched non-3GPP
             access, such as for Wi-Fi networks. The data includes location information of the data communication
             terminal.
             For example, the HSS stores a “PDN Address.”300
             As another example, the HSS stores the “subscribed QoS profile.”301
             In addition, the HSS stores an “Access Point Name (APN)” as part of each subscriber profile.302
             A PDN Address is an IP address assigned to the UE, when the UE joins an LTE network.303
             An APN is the label for the Wi-Fi access point.304
             Additionally, T-Mobile collects information about the approximate location of a user’s device in relation to
             its cell towers and the Global Positioning System (GPS).305 T-Mobile uses that information, as well as other
             usage and performance information also obtained from the network and user’s Device, to provide wireless
             voice and data services, and to maintain and improve the network and quality of service.306


                                                                                                                        108
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 110 of 163 PageID #: 5021

             As another example, various forms of location information are provided by the Accused Instrumentalities,
             including but not limited to CID (Cell Identification) and TDOA (Time Difference of Arrival). Such location
             information is utilized in relation with various aspects of the Accused Instrumentalities, including but not
             limited to an E-SMLC (Enhanced Serving Mobile Location Center), MME (Mobility Management Entity),
             and GMLC (Gateway Mobile Location Center).307 As yet another example, this information can be registered
             using Mobile IP.308
             Additionally and/or in the alternative, T-Mobile’s LTE network comprises a BCE (Binding Cache Entry),
             flow binding information, and/or IP flow information.309
             Additionally and/or in the alternative, T-Mobile’s LTE network comprises a LMA (Local Mobility Anchor)
             and/or HA (Home Agent).310
             Additionally and/or in the alternative, T-Mobile has deployed and continues to deploy 5G networks.311 The
             5G network will include a structure that performs the identical function in relevant part. KAIFI believes that
             the T-Mobile system is functionally equivalent but the details of T-Mobile’s specific implementation are not
             public and require access to source code.
             The Accused Instrumentalities use Mobile IP, like Dual Stack and Proxy Mobile IP, IPv6 and IPv4. Mobile
             IP enables IP-level mobility when moving between different access technologies (e.g., from LTE to Wi-Fi).312
             It is anticipated that discovery will provide further details of the features of this method step, including
             alternative configurations and functions, in the Accused Instrumentalities.
             Each location register referenced herein is believed to comprise a structure and operates in a fashion that is
             the same or substantially similar.
             To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise “indoor location
             information” or “indoor system ID information,” Defendants’ Accused Instrumentalities provide a substantial
             equivalent that differs from these features in only insubstantial ways. Defendants’ Accused Instrumentalities
             provide a voice/data communications network connecting and roaming system and service comprising
             substantially the same function (e.g., providing networks, network connections, and network information of a
             type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in substantially the
             same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges and distances for
             “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity, better
             communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. The location register
             is the location that stores location information. The information stored by the T-Mobile system that allows
             the user equipment to determine to communicate over an indoor network, an outdoor network, and to switch
             between these networks, is insubstantially different from location information because it achieves
             substantially the same result (allowing the system to understand what networks are available), in substantially
             the same way (by information about the identity of the networks) to achieve substantially the same result

                                                                                                                              109
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 111 of 163 PageID #: 5022

                                     (seamless switching between the networks). Therefore, even if Defendants’ Accused Instrumentalities do not
                                     literally infringe these claim terms, they still infringe under the doctrine of equivalents.
                                     See also discussion of Claim 12, supra page 484846, e.g., regarding the second step, supra page 565654,
                                     third step, supra page 646462, and fifth step, supra page 818178; see also discussion of Claim 1, supra page
                                     1, e.g., regarding the location register, supra page 16; discussion of Claim 4, supra page 333332; discussion
                                     of Claim 5, supra page 404039.

14. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the second step includes the step of comparing a plurality of indoor system ID informations
according to claim 12, wherein the   stored in the location register with the received indoor system ID information and determining whether the
second step includes the step of     received indoor system ID information is identical to any one of the stored indoor system ID informations.
comparing a plurality of indoor      For example, the Accused Instrumentality comprises an internet network connecting and roaming method
system ID informations stored in     according to claim 12, as discussed above, wherein the second step includes the step of comparing a plurality
the location register with the       of indoor system ID informations stored in the location register with the received indoor system ID
received indoor system ID            information and determining whether the received indoor system ID information is identical to any one of the
information and determining          stored indoor system ID informations.
whether the received indoor
system ID information is identical   The location register can be distributed across components in the system. For example, the information can
to any one of the stored indoor      be in part on the user equipment and in part on servers associated with the T-Mobile outdoor network, such
system ID informations.              as, but not limited to the PDN-GW. The location register is the location that stores location information of
                                     the data communication terminal. The location information in T-Mobile’s system includes at least the user
                                     equipment’s detection of the SSID of an indoor network, past information stored within the user equipment
                                     about previous access to an indoor network, the user equipment’s receipt and distribution of packets across
                                     the indoor network, the information provided to and collected by the user equipment when it previously
                                     accessed part of T-Mobile outdoor network or when it attempts to do so.
                                     Defendants sell mobile devices such as smartphones, tablets, personal computing devices, and other personal
                                     electronic devices that support both cellular and Wi-Fi calling and texting, internet network connectivity, and
                                     roaming.313




                                                                                                                                                    110
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 112 of 163 PageID #: 5023




             An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
             Calling.”314




             This device includes an indoor wireless connection module, such as a Wi-Fi chip, and stores registered indoor
             system ID information.315

                                                                                                                        111
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 113 of 163 PageID #: 5024




             This device compares a plurality of indoor system IDs with received indoor system IDs, and determines
             whether one or more of the received indoor system IDs matches any of the stored indoor system IDs.
             For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
             networks to auto-join.”316




             The device sets its own mode to one of an indoor communication mode and an outdoor communication mode
             depending whether the received indoor system ID information is equal to the stored indoor system ID
             information.317




                                                                                                                     112
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 114 of 163 PageID #: 5025




             For example, when the device is connected to Wi-Fi, the Wi-Fi Calling feature is enabled on the device, and a
             cellular connection is unavailable or poor, calls will be carried over Wi-Fi.318
             As another example, the Samsung Galaxy S20 FE G5 wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC,319 which includes a Wi-Fi modem indoor wireless connection module.320
             The device stores registered indoor system ID information, such as a Wi-Fi network SSIDs.321
             This device compares received indoor system ID information with the stored indoor system ID information.
             For example, “[a]pps can set a combination of network matching params: SSID Pattern . . . AND/OR BSSID
             Pattern . . . to trigger connection to a network that matches the set params.”322
             The device sets its own mode to one of an indoor communication mode and an outdoor communication mode
             depending whether the received indoor system ID information is equal to the stored indoor system ID

                                                                                                                        113
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 115 of 163 PageID #: 5026

                                     information. For example, “[t]he primary responsibilities of this class are to: . . . Attempt to ‘fail over’ to
                                     another network when connectivity to a network is lost.”323 “The platform will ultimately decide on which
                                     network the device connects to.”324
                                     Each location register referenced herein is believed to comprise a structure and operates in a fashion that is
                                     the same or substantially similar.
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise “indoor system ID
                                     informations,” Defendants’ Accused Instrumentalities provide a substantial equivalent that differs from these
                                     features in only insubstantial ways. Defendants’ Accused Instrumentalities provide a voice/data
                                     communications network connecting and roaming system and service comprising substantially the same
                                     function (e.g., providing networks, network connections, and network information of a type found in and/or
                                     associated with the “indoors” or “outdoors” of homes or businesses), in substantially the same way (e.g., with
                                     shorter ranges and distances for “indoor” networks, and longer ranges and distances for “outdoor” networks),
                                     to achieve substantially the same result (e.g., seamless connectivity, better communication quality with a
                                     lower cost) as the invention claimed by the ʼ728 Patent. The location register is the location that stores
                                     location information. The information stored by the T-Mobile system that allows the user equipment to
                                     determine to communicate over an indoor network, an outdoor network, and to switch between these
                                     networks, is insubstantially different from location information because it achieves substantially the same
                                     result (allowing the system to understand what networks are available), in substantially the same way (by
                                     information about the identity of the networks) to achieve substantially the same result (seamless switching
                                     between the networks). Therefore, even if Defendants’ Accused Instrumentalities do not literally infringe
                                     these claim terms, they still infringe under the doctrine of equivalents.
                                     See also discussion of Claim 12, supra page 484846, e.g., regarding the second step, supra page 565654; see
                                     also discussion of Claim 1, supra page 1, e.g., regarding the location register, supra page 16, and router,
                                     supra page 21; discussion of Claim 2, supra page 262625; discussion of Claim 4, supra page 333332;
                                     discussion of Claim 5, supra page 404039.

15. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 14, wherein the indoor wireless connection module is housed in the data communication terminal and
according to claim 14, wherein the   the indoor gateway, respectively.
indoor wireless connection module    For example, the Accused Instrumentality comprises an internet network connecting and roaming method
is housed in the data                according to claim 14, wherein the indoor wireless connection module is housed in the data communication
communication terminal and the       terminal.
indoor gateway, respectively.


                                                                                                                                                       114
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 116 of 163 PageID #: 5027

             Defendants sell data communication terminals, e.g., mobile devices such as smartphones, tablets, personal
             computing devices, and other personal electronic devices that support both cellular and Wi-Fi calling and
             texting, internet network connectivity, and roaming.325




             An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
             Calling.”326




                                                                                                                         115
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 117 of 163 PageID #: 5028




             This device includes an indoor wireless connection module and stores registered indoor system ID
             information.327




                                                                                                                116
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 118 of 163 PageID #: 5029

             The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
             connection module.328




                                                                                                             117
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 119 of 163 PageID #: 5030




                                                                                      118
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 120 of 163 PageID #: 5031




             For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
             networks to auto-join.”329




             The Apple iPhone stores this information so that it may be connected with the indoor wireless connection
             module.330


                                                                                                                        119
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 121 of 163 PageID #: 5032




             As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC.331




                                                                                                                120
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 122 of 163 PageID #: 5033




             The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.332




                                                                                                   121
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 123 of 163 PageID #: 5034




             It is anticipated that discovery will provide further details regarding data communication terminals used, sold,
             offered, and/or provided by T-Mobile, including any alternative configurations and any corresponding
             structures in the Accused Instrumentalities.
             Additionally and/or in the alternative, the Accused Instrumentality comprises an internet network connecting
             and roaming method according to claim 14, wherein the indoor wireless connection module is housed in the
             indoor gateway.

                                                                                                                           122
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 124 of 163 PageID #: 5035

             An indoor gateway a wireless access point or node for connecting to a LAN and the internet with a wire, such
             as a home or business gateway, router, “hotspot,” mesh-network node, or ad hoc network node. A Wi-Fi
             access point broadcasts indoor system ID information (e.g., network SSID), and makes wireless
             communications with the data communication terminal through the indoor wireless connection module.333




             The Accused Instrumentality can be used with “any available Wi-Fi connection.”334
             For example, Defendants provide a Wi-Fi Gateway and access to a network of nationwide Wi-Fi hotspots.335




             T-Mobile provides an indoor gateway, e.g., LTE Wi-Fi Gateway (TM-RTL0102), and Wi-Fi CellSpot Router
             (T-Mobile AC-1900), to its customers.336 Furthermore, T-Mobile’s indoor gateways may be connected to the
             internet via a wire, see, e.g., T-Mobile’s CellSpot “[r]equires a wired high-speed internet connection” and
             “[o]n the back the CellSpot has … one Gigabit WAN port (to connect to an Internet source, such as a
             broadband modem)”337




             T-Mobile provides Wi-Fi hotspots (for internet).338
             T-Mobile provides Wi-Fi hotspots through Boingo Wireless (“Boingo”), “the Wi-Fi industry’s leading
             nationwide provider of software and services.”
                    With the new agreement, T-Mobile Hotspot and postpaid mobile broadband subscribers will
                    now have Wi-Fi access at no additional charge at 53 Boingo airport locations in the United States
                    and Canada, including major airports in the New York and Chicago metropolitan areas. The
                    expanded agreement also includes the Washington State Ferries in the Seattle area.

                                                                                                                        123
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 125 of 163 PageID #: 5036

                    Similarly, Boingo subscribers will have continued Wi-Fi access at T-Mobile Hotspot airport
                    locations and expanded access at T-Mobile HotSpot airline club and hotel locations, including
                    the airline clubs of American Airlines, United Airlines, US Airways and Delta Airlines and
                    Hyatt hotels.

                    “Expanding our agreement with T-Mobile USA reinforces our commitment to delivering
                    customers seamless Wi-Fi access to a larger, collective footprint,” said Colby Goff, senior vice
                    president of strategy for Boingo Wireless. “We pride ourselves in listening to our customers and
                    giving them access to Wi-Fi when and where they need it. Boingo users can now enjoy
                    connectivity at airport lounges – a top request – and we welcome T-Mobile subscribers to our
                    airport and ferry networks.”339

             T-Mobile also provides Wi-Fi hotspot devices, including but not limited to: T9 Mobile Hotspot and Linkzone
             2.340
             T-Mobile provides Home Internet and Wi-Fi Services:341




                    T-Mobile and Sprint are now part of the same family. While T-Mobile is working to build a
                    combined network, the Sprint network continues to operate. Sprint customers’ traffic may be
                    carried in some areas by the T-Mobile network (e.g. where T-Mobile's network is available and
                    Sprint’s is not). These Sprint customers will continue to experience the network management
                    practices disclosed on Sprint’s Open Internet page, but while on the T-Mobile network can
                    expect to experience the speeds and data prioritization disclosed on this page.

                    ...

                    Broadband Internet Access Services are subject to the T-Mobile Terms and Conditions at
                    https://www.t-mobile.com/responsibility/legal/terms-and-conditions. Specific information
                    about our Broadband Internet Access Services can be found under the heading "Using Our
                    Network" Certain uses of our network are also prohibited as described in our Terms and
                    Conditions under the heading "Examples of Permitted and Prohibited Uses of the Services and
                    Your Device." E-Rate and other government or enterprise customers' use of T-Mobile's
                    Broadband Internet Access Services may also be governed by an applicable government contract
                                                                                                                       124
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 126 of 163 PageID #: 5037

                    or Major Account Agreement.342

                    Our wireless network is a shared resource, which we manage for the benefit of all of our
                    customers. Your Data Plan is intended for Web browsing, messaging, and similar activities.
                    Certain activities and uses of our Services and your Device are permitted and others are not. If
                    you buy, lease, or finance a Device manufactured for use on our network, you agree, and we
                    rely on your agreement, that you intend it to be activated on our Service and will not resell or
                    modify the Device, or assist anyone doing so. Here are examples of permitted and prohibited
                    uses.

                    Permitted uses include:

                           Voice calls;

                           Web browsing;

                           Messaging;

                           Email;

                           Streaming music;

                           Uploading and downloading applications and content to and from the Internet or third
                            party stores;

                           Using applications and content without excessively contributing to network congestion;
                            and

                           Tethering your Device to other non-harmful devices pursuant to the terms and conditions and
                            allotments of your Data Plan.343
             It is anticipated that discovery will provide further details regarding indoor gateways used, sold, offered,
             and/or provided by T-Mobile, including commercial gateway hardware, alternative configurations, and any
             corresponding structures in the Accused Instrumentalities.
             Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
             and operates in a fashion that is the same or substantially similar.
             To the extent, if any, that Defendants’ Accused Instrumentalities do not literally comprise an “indoor
             gateway” or “indoor wireless connection module,” Defendants’ Accused Instrumentalities provide a
             substantial equivalent that differs from these features in only insubstantial ways. Defendants’ Accused
                                                                                                                            125
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 127 of 163 PageID #: 5038

                                     Instrumentalities provide a voice/data communications network connecting and roaming system and service
                                     comprising substantially the same function (e.g., providing networks, network connections, and network
                                     information of a type found in and/or associated with the “indoors” or “outdoors” of homes or businesses), in
                                     substantially the same way (e.g., with shorter ranges and distances for “indoor” networks, and longer ranges
                                     and distances for “outdoor” networks), to achieve substantially the same result (e.g., seamless connectivity,
                                     better communication quality with a lower cost) as the invention claimed by the ʼ728 Patent. Therefore, even
                                     if Defendants’ Accused Instrumentalities do not literally infringe these claim terms, they still infringe under
                                     the doctrine of equivalents.
                                     See also discussion of Claim 14, supra page 110109104; see also discussion of Claim 12, supra page 484846,
                                     e.g., regarding the fourth step, supra page 696966, and fifth step, supra page 818178; see also discussion of
                                     Claim 1, supra page 1, e.g., regarding the data communication terminal, supra page 4, and indoor gateway,
                                     supra page 13; discussion of Claim 9, supra page 454544; discussion of Claim 10, supra page 464644;
                                     discussion of Claim 11, supra page 474745.

17. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the indoor wireless connection module is a wireless LAN connection module.
according to claim 12, wherein the   For example, the Accused Instrumentality provides numerous indoor gateway selections comprising an
indoor wireless connection module    indoor wireless connection module that is a wireless LAN connection module.344 Indoor gateways listed
is a wireless LAN connection         above with regard to claim 1 comprise an indoor wireless connection module that is a wireless LAN (i.e., Wi-
module.                              Fi) connection module (e.g., LTE Wi-Fi Gateway (TM-RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and
                                     T9 Mobile Hotspot).345
                                     Additionally and/or in the alternative, the Accused Instrumentality provides numerous data communication
                                     terminals comprising an indoor wireless connection module that is a wireless LAN connection module. Data
                                     communication terminals listed above with regard to claim 1 comprise an indoor wireless connection module
                                     that is a wireless LAN (i.e., Wi-Fi) connection module (e.g., Alcatel Go Flip 3; Joy Tab; Joy Tab Kids; Apple
                                     iPhone 12 Pro; iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11 Pro Max; iPhone XR; iPad Air;
                                     iPad 8th gen; iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen; iPad 7th gen; iPad Air 3rd gen; iPad
                                     mini; Motorola razr 5G; moto e; OnePlus 8T+ 5G; 8 5G; Samsung Galaxy S20 FE 5G; Note20 Ultra 5G; Z
                                     Fold2 5G; Note20 5G; A71 5G; A51 5G; S20 Ultra 5G; Z Flip 5G; A21; A11; A10e; S20 5G; S20+ 5G;
                                     Galaxy Tab S7 5G; Galaxy Tab S7+ 5G; Galaxy Tab A 8.4; and T-Mobile REVVL 5G; REVVL 4+; REVVL
                                     4.).346
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
                                     and operates in a fashion that is the same or substantially similar.

                                                                                                                                                  126
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 128 of 163 PageID #: 5039

                                     See also discussion of Claim 12, supra page 484846, e.g., regarding the fourth step, supra page 696966, and
                                     fifth step, supra page 818178; see also discussion of Claim 1, supra page 1, e.g., regarding the data
                                     communication terminal, supra page 4, and indoor gateway, supra page 13; discussion of Claim 9, supra
                                     page 454544; discussion of Claim 10, supra page 464644.

18. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the indoor gateway is an internet communication equipment connected with either a wired
according to claim 17, wherein the   or wireless LAN.
indoor gateway is an internet        For example, the Accused Instrumentality provides numerous indoor gateways which are internet
communication equipment              communication equipment connected with either wired or wireless LAN. Indoor gateways listed above with
connected with either a wired or     regard to claim 1 are internet communication equipment (i.e., capable of supporting communication of data,
wireless LAN.                        voice, and the like at short range), and are connected with either a wired or wireless LAN (e.g., LTE Wi-Fi
                                     Gateway (TM-RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and T9 Mobile Hotspot).347
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     Each indoor gateway referenced herein is believed to comprise a structure and operates in a fashion that is the
                                     same or substantially similar.
                                     See also discussion of Claim 17, supra page 126125119; see also discussion of Claim 12, supra page 484846,
                                     e.g., regarding the fourth step, supra page 696966, and fifth step, supra page 818178; see also discussion of
                                     Claim 1, supra page 1, e.g., regarding the indoor gateway, supra page 13; discussion of Claim 9, supra page
                                     454544; discussion of Claim 10, supra page 464644.

19. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the indoor wireless connection module is a wireless packet communication connection
according to claim 12, wherein the   module.
indoor wireless connection module    For example, the Accused Instrumentality provides numerous indoor gateways comprising a wireless packet
is a wireless packet                 communication connection module. Indoor gateways listed above with regard to claim 1 include modules for
communication connection             wireless packet communication connections such as wireless internet and/or wireless LAN (e.g., LTE Wi-Fi
module.                              Gateway (TM-RTL0102), Wi-Fi CellSpot Router, Linkzone 2, and T9 Mobile Hotspot).348
                                     Additionally and/or in the alternative, the Accused Instrumentality provides numerous data communication
                                     terminals comprising a wireless packet communication connection module. Data communication terminals
                                     listed above with regard to claim 1 include modules for wireless packet communication connections such as
                                     wireless mobile broadband and wireless LAN (e.g., Alcatel Go Flip 3; Joy Tab; Joy Tab Kids; Apple iPhone
                                     12 Pro; iPhone 12; iPhone SE; iPhone 11; iPhone 11 Pro; iPhone 11 Pro Max; iPhone XR; iPad Air; iPad 8th
                                     gen; iPad Pro 11-inch 2nd gen; iPad Pro 12.9-inch 4th gen; iPad 7th gen; iPad Air 3rd gen; iPad mini;
                                     Motorola razr 5G; moto e; OnePlus 8T+ 5G; 8 5G; Samsung Galaxy S20 FE 5G; Note20 Ultra 5G; Z Fold2
                                                                                                                                                  127
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 129 of 163 PageID #: 5040

                                     5G; Note20 5G; A71 5G; A51 5G; S20 Ultra 5G; Z Flip 5G; A21; A11; A10e; S20 5G; S20+ 5G; Galaxy Tab
                                     S7 5G; Galaxy Tab S7+ 5G; Galaxy Tab A 8.4; and T-Mobile REVVL 5G; REVVL 4+; REVVL 4.).349
                                     It is anticipated that discovery will provide further details of these features, including alternative
                                     configurations and components, in the Accused Instrumentalities.
                                     Each data communication terminal and indoor gateway referenced herein is believed to comprise a structure
                                     and operates in a fashion that is the same or substantially similar.
                                     See also discussion of Claim 12, supra page 484846, e.g., regarding the fourth step, supra page 696966, and
                                     fifth step, supra page 818178; see also discussion of Claim 1, supra page 1, e.g., regarding the data
                                     communication terminal, supra page 4, and indoor gateway, supra page 13; discussion of Claim 9, supra
                                     page 454544; discussion of Claim 10, supra page 464644; discussion of Claim 11, supra page 474745.

20. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the second step is performed in the course of the internet communication service.
according to claim 12, wherein the   For example, the Accused Instrumentality provides an internet network connecting and roaming method
second step is performed in the      according to claim 12, wherein the second step is performed in the course of the internet communication
course of the internet               service.
communication service.
                                     An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
                                     Calling.”350




                                                                                                                                               128
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 130 of 163 PageID #: 5041




             This device includes an “indoor” wireless connection module and stores registered indoor system ID
             information.351




                                                                                                                  129
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 131 of 163 PageID #: 5042

             The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
             connection module.352




                                                                                                             130
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 132 of 163 PageID #: 5043




                                                                                      131
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 133 of 163 PageID #: 5044




             For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
             networks to auto-join.”353




             The Apple iPhone stores this information so that it may be connected with the indoor network if the
             registered indoor system ID information is received and by connecting with the outdoor wireless internet
             network if the registered indoor system ID information is not received.354
                                                                                                                        132
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 134 of 163 PageID #: 5045




             As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC.355




                                                                                                                133
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 135 of 163 PageID #: 5046




             The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.356




                                                                                                   134
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 136 of 163 PageID #: 5047




             The data communication terminals store registered indoor system ID information, such as a Wi-Fi network
             SSID.357 The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi
             network, if the registered indoor system ID information is received.358 For example, “[a]pps can set a
             combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
             connection to a network that matches the set params.”359
             If the registered indoor system ID information is not received, the terminal connects with the outdoor wireless
             internet network, such as T-Mobile cellular telephony system and service. For example, “[t]he primary
                                                                                                                          135
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 137 of 163 PageID #: 5048

             responsibilities of this class are to: . . . Attempt to ‘fail over’ to another network when connectivity to a
             network is lost.”360 “The platform will ultimately decide on which network the device connects to.”361
             For example, Defendants’ Wi-Fi Calling system works automatically once enabled, and can connect anytime
             one connects to a Wi-Fi network. 362




             According to Defendants, once Wi-Fi Calling is setup, the users’ smartphone can be set to use the strongest
             signal, i.e., Wi-Fi or cellular.363




             It is anticipated that discovery will provide further details of the features of this method step, including
             alternative configurations and functions, in the Accused Instrumentalities.
             Each data communication terminal and location register referenced herein is believed to comprise a structure
             and operates in a fashion that is the same or substantially similar.
             See also discussion of Claim 12, supra page 484846, e.g., regarding the first step, supra page 515149, and
             second step, supra page 565654; see also discussion of Claim 1, supra page 1, e.g., regarding the data
             communication terminal, supra page 4, location register, supra page 16, and router, supra page 21; discussion
                                                                                                                             136
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 138 of 163 PageID #: 5049

                                     of Claim 2, supra page 262625; discussion of Claim 4, supra page 333332; discussion of Claim 5, supra page
                                     404039.

21. The internet network             The Accused Instrumentalities provide an internet network connecting and roaming method according to
connecting and roaming method        claim 12, wherein the second step is performed after completion of the internet communication service.
according to claim 12, wherein the   For example, the Accused Instrumentality provides an internet network connecting and roaming method
second step is performed after       according to claim 12, wherein the second step is performed after completion of the internet communication
completion of the internet           service.
communication service.
                                     For example, Defendants’ Wi-Fi Calling system works automatically once enabled, and can connect anytime
                                     one connects to a Wi-Fi network. 364




                                     According to Defendants, once Wi-Fi Calling is setup, the users’ smartphone can be set to use the strongest
                                     signal, i.e., Wi-Fi or cellular.365




                                                                                                                                                   137
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 139 of 163 PageID #: 5050

             An exemplary or representative example is the Apple iPhone, which can “[m]ake a call with Wi-Fi
             Calling.”366




             This device includes an “indoor” wireless connection module, and stores registered indoor system ID
             information.367




                                                                                                                   138
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 140 of 163 PageID #: 5051




             The Apple iPhone XR wireless data communication terminal includes Wi-Fi modem indoor wireless
             connection module.368




                                                                                                             139
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 141 of 163 PageID #: 5052




                                                                                      140
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 142 of 163 PageID #: 5053




             For example, “[w]hen your iOS device evaluates service set identifiers (SSIDs)” it “determines which
             networks to auto-join.”369




             The Apple iPhone stores this information so that it may be connected with the indoor network if the
             registered indoor system ID information is received and by connecting with the outdoor wireless internet
             network if the registered indoor system ID information is not received.370

                                                                                                                        141
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 143 of 163 PageID #: 5054




             As another example, the Samsung Galaxy S20 FE 5G wireless data communication terminal includes a
             Qualcomm Snapdragon 865 SoC.371




                                                                                                                142
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 144 of 163 PageID #: 5055




             The Snapdragon 865 SoC includes a Wi-Fi modem indoor wireless connection module.372




                                                                                                   143
Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 145 of 163 PageID #: 5056




             The data communication terminals store registered indoor system ID information, such as a Wi-Fi network
             SSID.373 The terminals connect with an indoor network, such as a home or office Wireless LAN or Wi-Fi
             network, if the registered indoor system ID information is received.374 For example, “[a]pps can set a
             combination of network matching params: SSID Pattern . . . AND/OR BSSID Pattern . . . to trigger
             connection to a network that matches the set params.”375
             If the registered indoor system ID information is not received, the terminal connects with the outdoor wireless
             internet network, such as T-Mobile’s cellular telephony system and service. For example, “[t]he primary
                                                                                                                          144
                       Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 146 of 163 PageID #: 5057

                                       responsibilities of this class are to: . . . Attempt to ‘fail over’ to another network when connectivity to a
                                       network is lost.”376 “The platform will ultimately decide on which network the device connects to.”377
                                       It is anticipated that discovery will provide further details of the features of this method step, including
                                       alternative configurations and functions, in the Accused Instrumentalities.
                                       Each data communication terminal and location register referenced herein is believed to comprise a structure
                                       and operates in a fashion that is the same or substantially similar.
                                       See also discussion of Claim 12, supra page 484846, e.g., regarding the first step, supra page 515149, and
                                       second step, supra page 565654; see also discussion of Claim 1, supra page 1, e.g., regarding the data
                                       communication terminal, supra page 4, location register, supra page 16, and router, supra page 21; discussion
                                       of Claim 2, supra page 262625; discussion of Claim 4, supra page 333332; discussion of Claim 5, supra page
                                       404039.

1
 KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/offers/wifi-
calling-wifi-extenders).
2
    Id.
3
    Id.
4
    KAIFI_0004430 (Magnus Olsson, et al., EPC and 4G Packet Networks, Driving the Mobile Broadband Revolution, ELSEVIER (2d ed. 2012)), at 41.
5
 KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41; see also supra note 1 (“You can also choose whether to make Wi-Fi
Calling your preferred mode of calling (default), or use cellular for voice calls whenever strong cellular service is available.”).
6
    Id.
7
 KAIFI_0054224 - KAIFI_0054236] (Terms and Conditions, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/responsibility/legal/terms-and-conditions).
8
  KAIFI_0054237 - KAIFI_0054241 (Binge on Streaming Video, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/offers/binge-on-
streaming-video); KAIFI_0054242 - KAIFI_0054244] (Unlimited Video Streaming with Binge On, T-Mobile (last visited Oct. 20, 2020),
https://www.t-mobile.com/support/plans-features/unlimited-video-streaming-with-binge-on); see also supra note 1.
9
 See KAIFI_0054245 - KAIFI_0054248 (America’s Largest 5G Network, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/coverage/4g-lte-5g-networks); KAIFI_0054249 - KAIFI_0054250 (5G & 4G LTE Coverage Map, T-Mobile (last visited Oct. 20, 2020),
https://www.t-mobile.com/coverage/coverage-map).
10
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
11
 KAIFI_0054251 - KAIFI_0054253 (Wi-Fi Calling from T-Mobile, T-Mobile (last visited Oct. 20, 2020), https://www.t-
mobile.com/support/coverage/wi-fi-calling-from-t-mobile).
12
     KAIFI_0054274 - KAIFI_0054275 (Apple iPhone 12 Pro, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/apple-
                                                                                                                                                       145
                    Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 147 of 163 PageID #: 5058


iphone-12-pro?sku=194252036440); KAIFI_0054296 - KAIFI_0054297 (Apple iPhone 12, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/apple-iphone-12?sku=194252028124); KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile (last
visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-s20-fe-5g?sku=610214666376); KAIFI_0054322 - KAIFI_0054323
(OnePlus 8T+ 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/oneplus-8t-plus-5g?sku=610214665409);
KAIFI_0054324 - KAIFI_0054325 (Apple iPhone SE, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/apple-iphone-
se?sku=190199503458); KAIFI_0054326 - KAIFI_0054327 (Samsung Galaxy Note20 Ultra 5G, T-Mobile (last visited Oct. 28, 2020),
https://www.t-mobile.com/cell-phone/samsung-galaxy-note20-ultra-5g?sku=610214665355); KAIFI_0054328 - KAIFI_0054329 (Motorola razr 5G,
T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/motorola-razr-5g?sku=610214665225); KAIFI_0054330 -
KAIFI_0054331 (T-Mobile REVVL 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/t-mobile-revvl-
5g?sku=610214664839); KAIFI_0054332 - KAIFI_0054333 (Samsung Galaxy Z Fold2 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/samsung-galaxy-z-fold2-5g?sku=610214666161); KAIFI_0054254 - KAIFI_0054255 (T-Mobile REVVL 4+, T-Mobile (last
visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/t-mobile-revvl-4-plus?sku=610214664846); KAIFI_0054256 - KAIFI_0054257 (T-
Mobile REVVL 4, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/t-mobile-revvl-4?sku=610214665959);
KAIFI_0054258 - KAIFI_0054259 (OnePlus 8 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/oneplus-8-
5g?sku=610214663818); KAIFI_0054260 - KAIFI_0054261 (Samsung Galaxy Note20 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/samsung-galaxy-note20-5g?sku=610214665294); KAIFI_0054262 - KAIFI_0054263 (Samsung Galaxy A71 5G, T-Mobile
(last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-a71-5g?sku=610214664426); KAIFI_0054264 - KAIFI_0054265
(Samsung Galaxy A51 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-a51-
5g?sku=610214664747); KAIFI_0054266 - KAIFI_0054267 (Motorola moto e, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/motorola-moto-e?sku=610214663436); KAIFI_0054268 - KAIFI_0054269 (Apple iPhone 11, T-Mobile (last visited Oct. 28,
2020), https://www.t-mobile.com/cell-phone/apple-iphone-11?sku=190199219991); KAIFI_0054270 - KAIFI_0054271 (Samsung Galaxy S20 Ultra
5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-s20-ultra-5g?sku=610214663320); KAIFI_0054272
- KAIFI_0054273 (Samsung Galaxy Z Flip 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-z-flip-
5g?sku=610214665980); KAIFI_0054276 - KAIFI_0054277 (Apple iPhone 11 Pro, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/apple-iphone-11-pro?sku=190199388093); KAIFI_0054278 - KAIFI_0054279 (Apple iPhone 11 Pro Max, T-Mobile (last
visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/apple-iphone-11-pro-max?sku=190199380349); KAIFI_0054280 - KAIFI_0054281
(Apple iPhone XR, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/apple-iphone-xr?sku=194252139929);
KAIFI_0054282 - KAIFI_0054283 (Samsung Galaxy A21, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-
galaxy-a21?sku=610214664358); KAIFI_0054284 - KAIFI_0054285 (Samsung Galaxy A11, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/cell-phone/samsung-galaxy-a11?sku=610214664372); KAIFI_0054286 - KAIFI_0054287 (Samsung Galaxy A10e, T-Mobile (last
visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-a10e?sku=610214661180); KAIFI_0054288 - KAIFI_0054289
(Samsung Galaxy S20 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-phone/samsung-galaxy-s20-5g?sku=610214663405);
KAIFI_0054290 - KAIFI_0054291 (Samsung Galaxy S20+ 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/cell-
phone/samsung-galaxy-s20-plus-5g?sku=610214663351); KAIFI_0054292 - KAIFI_0054293 (Alcatel Go Flip 3, T-Mobile (last visited Oct. 28,
2020), https://www.t-mobile.com/cell-phone/alcatel-go-flip-3?sku=610214661463); KAIFI_0054294 - KAIFI_0054295 (Apple iPad Air, T-Mobile
(last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-air?sku=190199791770); KAIFI_0054298 - KAIFI_0054299 (Apple iPad
8th gen, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-8th-gen?sku=190199810549); KAIFI_0054300 -
KAIFI_0054301 (Samsung Galaxy Tab S7 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/samsung-galaxy-tab-s7-
                                                                                                                                        146
                       Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 148 of 163 PageID #: 5059


5g?sku=610214666079); KAIFI_0054302 - KAIFI_0054303 (Samsung Galaxy Tab S7+ 5G, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/tablet/samsung-galaxy-tab-s7-plus-5g?sku=610214666062); KAIFI_0054304 - KAIFI_0054305 (Apple iPad Pro 11-inch 2nd gen, T-
Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-pro-11-inch-2nd-gen?sku=190199657298); KAIFI_0054306 -
KAIFI_0054307 (Apple iPad Pro 12.9-inch 4th gen, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-pro-12-9-
inch-4th-gen?sku=190199657915); KAIFI_0054308 - KAIFI_0054309 (Apple iPad 7th gen, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/tablet/apple-ipad-7th-gen?sku=190199250260); KAIFI_0054310 - KAIFI_0054311 (Apple New iPad mini, T-Mobile (last visited Oct.
28, 2020), https://www.t-mobile.com/tablet/apple-new-ipad-mini?sku=190199072305); KAIFI_0054312 - KAIFI_0054313 (Apple iPad Air 3rd Gen,
T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/apple-ipad-air-3rd-gen?sku=190199088436); KAIFI_0054314 -
KAIFI_0054315 (Alcatel Joy TabTM Kids, T-Mobile (last visited Oct. 28, 2020), https://www.t-mobile.com/tablet/alcatel-joy-tab-
kids?sku=610214662712); KAIFI_0054316 - KAIFI_0054317 (Samsung Galaxy Tab A 8.4, T-Mobile (last visited Oct. 28, 2020), https://www.t-
mobile.com/tablet/samsung-galaxy-tab-a-8-4?sku=610214704696); KAIFI_0054320 - KAIFI_0054321 (Alcatel Joy TabTM, T-Mobile (last visited
Oct. 28, 2020), https://www.t-mobile.com/tablet/alcatel-joy-tab?sku=610214661333).
13
     KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE (Apr. 3, 2019), https://support.apple.com/en-us/HT203032).
14
     KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE (Mar. 31, 2019), https://support.apple.com/en-us/HT202639).
15
     KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12 ; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT  (last visited Oct. 20, 2020), https://www.ifixit.com/Teardown/iPhone+XR+Teardown/114123).
16
     KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE (Nov. 9, 2017), https://support.apple.com/en-us/HT202831).
17
  See KAIFI_0054342 - KAIFI_0054343 (Wi-Fi Calling on a Corporate Network, T-Mobile (last visited Oct. 20, 2020), https://www.t-
mobile.com/support/coverage/wi-fi-calling-on-a-corporate-network); KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile),
supra note 1.
18
     KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
19
   KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, Qualcomm (last visited Oct. 21, 2020),
https://www.qualcomm.com/products/snapdragon-865-5g-mobile-platform).
20
     WifiManager, ANDROID DEVELOPERS (last visited Aug. 28, 2019), https://developer.android.com/reference/android/net/wifi/WifiManager.
21
     Id.
22
   WifiNetworkSpecifier, ANDROID DEVELOPERS (last visited Aug. 28, 2019),
https://developer.android.com/reference/android/net/wifi/WifiNetworkSpecifier; see also Wi-Fi Infrastructure Features, ANDROID DEVELOPERS (last
visited Aug. 28, 2019), https://source.android.com/devices/tech/connect/wifi-infrastructure (“The list of available network rating providers is
available to the user . . . . The user may select one or none of them. If none are available or selected, the Connect to open networks feature is
disabled.”).
23
   ConnectivityManager, ANDROID DEVELOPERS (last visited Aug. 28, 2019),
https://developer.android.com/reference/android/net/ConnectivityManager.html; see also What Is Smart Network Switching?, SAMSUNG (Apr. 11,
2019), https://www.samsung.com/au/support/mobile-devices/what-is-smart-network-switching/ (“The Smart Network switch enables your device to
                                                                                                                                               147
                          Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 149 of 163 PageID #: 5060


switch from an unstable Wifi network to use Mobile Data.”).
24
     WifiManager, ANDROID DEVELOPERS, supra note 20.
25
     See supra note 12.
26
   KAIFI_0000101 (What Is an Access Point and How Is It Different from a Range Extender?, LINKSYS (last visited Aug. 28, 2019),
https://www.linksys.com/us/r/resource-center/what-is-a-wifi-access-point/).
27
     KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
28
   KAIFI_0054349 - KAIFI_0054350 (T-Home Internet FAQs, T-Mobile (last visited Oct. 21, 2020), https://www.t-mobile.com/isp/FAQs);
KAIFI_0054351 - KAIFI_0054352 (Airport Wi-Fi at LAX, T-Mobile (last visited Oct. 21, 2020), https://www.t-mobile.com/support/plans-
features/airport-wi-fi-at-lax); KAIFI_0054353 - KAIFI_0054354 (Gogo In-Flight Wi-Fi and Texting Included, T-Mobile (last visited Oct. 21, 2020),
https://www.t-mobile.com/offers/gogo-inflight); KAIFI_0054355 (Boingo Expands Wi-Fi Roaming Agreement with T-Mobile USA, Business Wire
(last visited Oct. 21, 2020), https://www.businesswire.com/news/home/20101201005625/en/Boingo-Expands-Wi-Fi-Roaming-Agreement-with-T-
Mobile-USA).
29
     KAIFI_0054349 - KAIFI_0054350 (T-Home Internet FAQs, T-Mobile), supra note 28.
30
   Id.; KAIFI_0054356 (How to configure Quality of Service T-Mobile LTE Wi-Fi Gateway TM-RTL0102, T-Mobile (last visited Oct. 21, 2020),
https://www.t-mobile.com/support/tutorials?page=device/t-mobile/lte-wi-fi-gateway-tm-rtl0102/topic/expert-settings/how-to-configure-quality-of-
service/1); KAIFI_0054357 - KAIFI_0054362 (Web User Interface: T-Mobile LTE Wi-Fi Gateway, T-Mobile (last visited Oct. 21, 2020),
https://www.t-mobile.com/support/devices/web-user-interface-t-mobile-lte-wi-fi-gateway); KAIFI_0054363 - KAIFI_0054367 (Wi-Fi CellSpot
Router Setup & Help, T-Mobile (last visited, Oct. 22, 2020), https://www.t-mobile.com/support/coverage/wi-fi-cellspot-router-setup-andamp-help);
KAIFI_0054368 - KAIFI_0054372 (T-Mobile (AC-1900) by ASUS Wireless AC-1900 Dual-Band Gigabit Router, Walmart.com (last visited Oct. 22,
2020), https://www.walmart.com/ip/t-mobile-ac-1900-by-asus-wireless-ac1900-dual-band-gigabit-router-aiprotection-with-trend-micro-for-
complete-network-security/839102688).
31
  KAIFI_0054373 - KAIFI_0054375 (Now get Wi-Fi that works like a T-Mobile tower, T-Mobile (last visited Oct. 26, 2020), https://www.t-
mobile.com/business/coverage/wi-fi-calling-wifi-extenders); KAIFI_0054376 - KAIFI_0054380 (T-Mobile Personal CellSpot Review, CNet (last
visited Oct. 26, 2020), https://www.cnet.com/reviews/t-mobile-personal-cellspot-review/).
32
  KAIFI_0054353 - KAIFI_0054354 (Gogo In-Flight Wi-Fi and Texting Included, T-Mobile), supra note 28; KAIFI_0054355 (Boingo Expands Wi-
Fi Roaming Agreement with T-Mobile USA, Business Wire), supra note 28.
33
     KAIFI_0054355 (Boingo Expands Wi-Fi Roaming Agreement with T-Mobile USA, Business Wire), supra note 28.
34
   KAIFI_0054381 - KAIFI_0054382 (Franklin T9 Mobile Hotspot, T-Mobile (last visited Oct. 21, 2020), https://www.t-mobile.com/tablet/franklin-
t9-mobile-hotspot?sku=610214660763); KAIFI_0054383 - KAIFI_0054384 (Alcatel Linkzone 2, T-Mobile (last visited Oct. 22, 2020),
https://www.t-mobile.com/tablet/alcatel-linkzone-2?sku=610214663740);
35
     KAIFI_0054349 - KAIFI_0054350 (T-Home Internet FAQs, T-Mobile), supra note 28.
36
 KAIFI_0054385 - KAIFI_0054394 (Policies Open Internet, T-Mobile (last visited Oct. 21, 2020), https://www.t-
mobile.com/responsibility/consumer-info/policies/internet-service).                                                                           148
                         Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 150 of 163 PageID #: 5061

37
     KAIFI_0054224 - KAIFI_0054236 (Terms and Conditions, T-Mobile), supra note 7.
38
 KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile (last visited Oct. 21, 2020), https://www.t-mobile.com/support/coverage/t-
mobile-network).
39
   KAIFI_0000101 (What Is an Access Point and How Is It Different from a Range Extender?, LINKSYS (last visited Aug. 28, 2019),
https://www.linksys.com/us/r/resource-center/what-is-a-wifi-access-point/).
40
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
41
   KAIFI_0001830 (Stefano Giola, Understanding the Home Subscriber Server (HSS) Sh Interface, ORACLE (last visited Aug. 28, 2019),
https://www.oracle.com/technetwork/testcontent/home-subscriber-server-083038.html).
42
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
43
     KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
44
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
45
     Id. at 121.
46
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 345.
47
     See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
48
     KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
49
     Id.
50
     Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
51
   KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS (last visited Aug. 28, 2019),
https://www.netmanias.com/en/post/techdocs/7246/lte/lte-ip-address-allocation-schemes-i-basic).
52
     KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
53
 KAIFI_0054397 - KAIFI_0054439 (In the Matter of T-Mobile USA, Inc., Notice of Apparent Liability and Forfeiture and Admonishment, File No.:
EB-TCD-18-00027702, FCC (Feb. 28, 2020), available at: https://docs.fcc.gov/public/attachments/FCC-20-27A1.pdf), at 6.
54
     Id.
55
     See KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 46, 340–48.
56
     See, e.g., id., at 109–114, 138–146, 173–175, 448–454.
57
     See, e.g., id., at 382–385, 462–467.
58
     See supra note 9.
59
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
                                                                                                                                         149
                          Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 151 of 163 PageID #: 5062

60
     KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
61
     Id.
62
     Id.
63
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41, Fig. 2.16.
64
     KAIFI_0001089 (3GPP TS 23.402, Release 15), Figure 4.2.2-1.
65
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
66
  KAIFI_0001827 (Frédéric Firmin, The Evolved Packet Core, 3GPP (last visited Aug. 28, 2019), http://www.3gpp.org/technologies/keywords-
acronyms/100-the-evolved-packet-core).
67
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at Figs. 6.3–6.5.
68
     See supra note 9.
69
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
70
     See supra note 12.
71
     KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
72
     KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
73
     KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
74
     KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
75
     KAIFI_0054251 - KAIFI_0054253 (Wi-Fi Calling from T-Mobile, T-Mobile), supra note 11.
76
     KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
77
     KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
78
     See supra note 20.
79
     See supra note 22.
80
     See supra note 23.
81
     See supra notes 20, 23.
82
     See supra note 12.
83
     KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
84
     KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
85
     KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
                                                                                                                                           150
                          Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 152 of 163 PageID #: 5063

86
     KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
87
     See supra note 20.
88
     See supra note 12.
89
     KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
90
     KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
91
     KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 8.
92
   KAIFI_0000101 (What Is an Access Point and How Is It Different from a Range Extender?, LINKSYS (last visited Aug. 28, 2019),
https://www.linksys.com/us/r/resource-center/what-is-a-wifi-access-point/).
93
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
94
     KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 414140.
95
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
96
     KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
97
     KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
98
     Id. at 121.
99
     Id. at 345.
100
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
101
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
102
      Id.
103
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
104
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 515150.
105
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
106
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note535352.
107
      Id.
108
      See KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 46, 340–48.
109
      See, e.g., id. at 105–07.
110
      See, e.g., id. at 109–114, 138–146, 173–175, 448–454.
111
      See, e.g., id. at 382–385, 462–467.
                                                                                                                                  151
                              Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 153 of 163 PageID #: 5064

112
      See supra note 9.
113
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
114
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 414140.
115
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
116
      See, e.g., id. at 140, 170–82.
117
      See, e.g., id. at 43.
118
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
119
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
120
      Id. at 121.
121
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 345.
122
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
123
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
124
      Id.
125
      Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
126
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 515150.
127
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
128
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 535352.
129
      Id.
130
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 109–114, 138–146, 173–175, 448–454.
131
      See, e.g., id. at 382–385, 462–467.
132
      See supra note 9.
133
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
134
      KAIFI_0001854 (Olivier Hersent, IP Telephony: Deploying VoIP Protocols & IMS Infrastructure (2d ed. 2011)), at 288–98.
135
      KAIFI_0001522 (3GPP TS 29.279, Release 9 (Jan. 2010)) § 3.1.
136
      See supra page 13.
137
      See supra note 28, 29, and 30.
138
      Supra note 1.                                                                                                            152
                          Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 154 of 163 PageID #: 5065

139
   KAIFI_0054440 (T-Mobile Home Internet, T-Mobile (last visited Oct. 24, 2020), https://www.t-mobile.com/support/content/dam/t-mobile/c2-
archives/2020/t-mobile-home-internet).
140
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
141
      Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
142
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 515150.
143
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
144
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 109–114, 138–146, 173–175, 448–454.
145
      See, e.g., id. at 382–385, 462–467.
146
      See supra note 9.
147
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
148
      See supra page 13.
149
      KAIFI_0007165 (ʼ728 Patent), at 9:1–2.
150
      See supra page 13.
151
      See supra page 13.
152
      See supra page 4.
153
      See supra page 13.
154
      See supra page 13.
155
      See supra page 4.
156
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
157
      Id.
158
      Id.
159
      See supra note 4.
160
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41.
161
      Id.
162
      KAIFI_0054224 - KAIFI_0054236 (Terms and Conditions, T-Mobile), supra note 7.
163
      See supra note 8.
164
      See supra note 9.
                                                                                                                                             153
                              Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 155 of 163 PageID #: 5066

165
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
166
      See supra note 12.
167
   KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
168
      See id.
169
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
170
      KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 38.
171
      See supra note 12.
172
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
173
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
174
      KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile ), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
175
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
176
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
177
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
178
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
179
      See supra note 20.
180
      Id.
181
      See supra note 22.
182
      KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 38.
183
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
184
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 414140.
185
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
186
      See, e.g., id. at 140, 170–82.
187
      See, e.g., id. at 43.
188
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
189
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
                                                                                                                                      154
                           Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 156 of 163 PageID #: 5067

190
      Id. at 121.
191
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 345.
192
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
193
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
194
      Id.
195
      Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
196
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 515150.
197
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
198
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 535352.
199
      Id.
200
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 109–114, 138–146, 173–175, 448–454.
201
      See, e.g., id. at 382–385, 462–467.
202
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
203
      See supra note 12.
204
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
205
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
206
      KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12 KAIFI_0054334 - KAIFI_0054341 (iPhone X Teardown,
IFIXIT), supra note 15.
207
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
208
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
209
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
210
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, Qualcomm), supra note 19.
211
      See supra note 20.
212
      Id.
213
      See supra note 22.
214
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
215
      Id.
                                                                                                                                   155
                              Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 157 of 163 PageID #: 5068

216
      Id.
217
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41, Fig. 2.16.
218
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
219
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
220
      KAIFI_0001827 (Firmin, The Evolved Packet Core, 3GPP), supra note 666665.
221
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at Figs. 6.3–6.5.
222
      See supra note 9.
223
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
224
      KAIFI_0000101 (What Is an Access Point and How Is It Different from a Range Extender?, LINKSYS), supra note 26.
225
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
226
      See supra note 28.
227
      Supra note 30.
228
   KAIFI_0054373 - KAIFI_0054375 (Now get Wi-Fi that works like a T-Mobile tower, T-Mobile); KAIFI_0054376 - KAIFI_0054380 (T-Mobile
Personal CellSpot Review, CNet), supra note 31.
229
      Supra note 32.
230
      Supra note 33.
231
      Supra note 34.
232
      Supra note 35.
233
      Supra note 36.
234
      Supra note 37.
235
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 414140.
236
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
237
      See, e.g., id. at 140, 170–82.
238
      See, e.g., id. at 43.
239
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
240
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
241
      Id. at 121.
                                                                                                                                   156
                           Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 158 of 163 PageID #: 5069

242
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 345.
243
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
244
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
245
      Id.
246
      Id. at Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
247
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 515150.
248
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
249
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 535352.
250
      Id.
251
      See KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 46, 340–48.
252
      See, e.g., id. at 109–114, 138–146, 173–175, 448–454.
253
      See, e.g., id. at 382–385, 462–467.
254
      See supra note 9.
255
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
256
      See supra note 12.
257
      KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
258
      See id.
259
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
260
      KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 38.
261
      KAIFI_0054251 - KAIFI_0054253 (Wi-Fi Calling from T-Mobile, T-Mobile), supra note 11.
262
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
263
      See supra note 23.
264
      See supra note 20.
265
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 41, Fig. 2.16.
266
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
267
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
                                                                                                                                     157
                           Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 159 of 163 PageID #: 5070

268
      KAIFI_0001827 (Firmin, The Evolved Packet Core, 3GPP), supra note 666665.
269
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at Figs. 6.3–6.5.
270
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 414140.
271
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
272
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
273
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
274
      Id. at 121.
275
      Id. at 345.
276
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
277
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
278
      Id.
279
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
280
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 515150.
281
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
282
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 535352.
283
      Id.
284
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 109–114, 138–146, 173–175, 448–454.
285
      See, e.g., KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 382–385, 462–467.
286
      See supra note 9.
287
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
288
      See supra note 12.
289
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
290
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
291
      KAIFI_0054395 - KAIFI_0054396 (T-Mobile Network, T-Mobile), supra note 38.
292
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38, 41.
293
      KAIFI_0001830 (Giola, Understanding the Home Subscriber Server (HSS) Sh Interface), supra note 414140.
294
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.                                                  158
                           Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 160 of 163 PageID #: 5071

295
      KAIFI_0001089 (3GPP TS 23.402), Figure 4.2.2-1.
296
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 38.
297
      Id. at 121.
298
      Id. at 345.
299
      See, e.g., KAIFI_0001089 (3GPP TS 23.002), Section 4.1.1 and Figure 0-a.
300
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
301
      Id.
302
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-2; KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 277.
303
      KAIFI_0000001 (LTE IP Address Allocation Schemes, NETMANIAS), supra note 515150.
304
      KAIFI_0000631 (3GPP TS 23.008), Table 5.2A-1.
305
      KAIFI_0054397 - KAIFI_0054439 (Notice of Apparent Liability and Forfeiture and Admonishment, FCC), supra note 535352.
306
      Id.
307
      See KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 46, 340–48.
308
      See, e.g., id. at 105–07.
309
      See, e.g., id. at 109–114, 138–146, 173–175, 448–454.
310
      See, e.g., id. at 382–385, 462–467.
311
      See supra note 9.
312
      KAIFI_0004430 (Olsson, EPC and 4G Packet Networks), supra note 4, at 447.
313
      See supra note 12.
314
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
315
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
316
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
317
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
318
      Id.
319
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
320
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, Qualcomm), supra note 19.
321
      See supra note 20.                                                                                                        159
                           Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 161 of 163 PageID #: 5072

322
      See supra note 22.
323
      See supra note 23.
324
      See supra notes 20, 23.
325
      See supra note 12.
326
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
327
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
328
   KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
329
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
330
      See KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
331
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
332
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
333
      KAIFI_0000101 (What Is an Access Point and How Is It Different from a Range Extender?, LINKSYS), supra note 26.
334
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
335
      See supra note 28.
336
      Supra note 30.
337
   KAIFI_0054373 - KAIFI_0054375 (Now get Wi-Fi that works like a T-Mobile tower, T-Mobile); KAIFI_0054376 - KAIFI_0054380 (T-Mobile
Personal CellSpot Review, CNet), supra note 31.
338
      Supra note 32.
339
      Supra note 33.
340
      Supra note 34.
341
      Supra note 35.
342
      Supra note 36.
343
      Supra note 37.
344
      See supra page 12.
345
      See supra page 12.
346
      See supra page 4.
                                                                                                                                   160
                           Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 162 of 163 PageID #: 5073

347
      See supra page 12.
348
      See supra page 12.
349
      See supra page 4.
350
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
351
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
352
   KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
353
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
354
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
355
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note 12.
356
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
357
      See supra note 20.
358
      Id.
359
      See supra note 22;.
360
      See supra note 23.
361
      See supra note 20.
362
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
363
      Id.
364
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
365
      Id.
366
      KAIFI_0000021 (Make a Call with Wi-Fi Calling, APPLE), supra note 13.
367
      KAIFI_0000012 (Connect to Wi-Fi on Your iPhone, iPad, or iPod Touch, APPLE), supra note 14.
368
   KAIFI_0054280 - KAIFI_0054281 (Apple iPhone XR, T-Mobile), supra note 12; KAIFI_0054334 - KAIFI_0054341 (iPhone XR Teardown,
IFIXIT), supra note 15.
369
      KAIFI_0000019 (How iOS Decides Which Wireless Network to Auto-Join, APPLE), supra note 16.
370
      KAIFI_0054221 - KAIFI_0054223 (Wifi Calling Wifi Extenders, T-Mobile), supra note 1.
371
      KAIFI_0054318 - KAIFI_0054319 (Samsung Galaxy S20 FE 5G, T-Mobile), supra note12.
                                                                                                                                  161
                           Case 2:20-cv-00281-JRG Document 113-7 Filed 03/22/21 Page 163 of 163 PageID #: 5074

372
      KAIFI_0054344 - KAIFI_0054348 (Snapdragon 865 5G Mobile Platform, QUALCOMM), supra note 19.
373
      See supra note 20.
374
      Id.
375
      See supra note 22.
376
      See supra note 23.
377
      See supra note 20.




                                                                                                                 162
